

Exhibit 10.7
 
MEDIALINK WORLDWIDE INCORPORATED
401(K) EMPLOYEE SAVINGS PLAN


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
     
ARTICLE II
ADMINISTRATION
     
2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER
 
13
2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY
 
14
2.3 POWERS AND DUTIES OF THE ADMINISTRATOR
 
14
2.4 RECORDS AND REPORTS
 
15
2.5 APPOINTMENT OF ADVISERS
 
15
2.6 PAYMENT OF EXPENSES
 
16
2.7 CLAIMS PROCEDURE
 
16
2.8 CLAIMS REVIEW PROCEDURE
 
16
 
ARTICLE III
ELIGIBILITY
     
3.1 CONDITIONS OF ELIGIBILITY
 
17
3.2 EFFECTIVE DATE OF PARTICIPATION
 
17
3.3 DETERMINATION OF ELIGIBILITY
 
17
3.4 TERMINATION OF ELIGIBILITY
 
17
3.5 OMISSION OF ELIGIBLE EMPLOYEE
 
17
3.6 INCLUSION OF INELIGIBLE EMPLOYEE
 
18
3.7 REHIRED EMPLOYEES
 
18
3.8 ELECTION NOT TO PARTICIPATE
 
18
 
ARTICLE IV
CONTRIBUTION AND ALLOCATION
     
4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION
 
18
4.2 PARTICIPANT'S SALARY REDUCTION ELECTION
 
18
4.3 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION
 
22
4.4 ALLOCATION OF CONTRIBUTION AND EARNINGS
 
22
4.5 ACTUAL DEFERRAL PERCENTAGE TESTS
 
26
4.6 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS
 
28
4.7 ACTUAL CONTRIBUTION PERCENTAGE TESTS
 
31

 

--------------------------------------------------------------------------------


 
4.8 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS
 
34
4.9 MAXIMUM ANNUAL ADDITIONS
 
37
4.10 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS
 
38
4.11 ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS
 
40
4.12 DIRECTED INVESTMENT ACCOUNT
 
41
4.13 QUALIFIED MILITARY SERVICE
 
43
 
ARTICLE V
VALUATIONS
     
5.1 VALUATION OF THE TRUST FUND
 
43
5.2 METHOD OF VALUATION
 
43
 
ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS
     
6.1 DETERMINATION OF BENEFITS UPON RETIREMENT
 
44
6.2 DETERMINATION OF BENEFITS UPON DEATH
 
44
6.3 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY
 
45
6.4 DETERMINATION OF BENEFITS UPON TERMINATION
 
46
6.5 DISTRIBUTION OF BENEFITS
 
47
6.6 DISTRIBUTION OF BENEFITS UPON DEATH
 
49
6.7 TIME OF SEGREGATION OR DISTRIBUTION
 
49
6.8 DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY
 
50
6.9 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN
 
50
6.10 ADVANCE DISTRIBUTION FOR HARDSHIP
 
51
6.11 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
 
51
 
ARTICLE VII
TRUSTEE
     
7.1 BASIC RESPONSIBILITIES OF THE TRUSTEE
 
52
7.2 INVESTMENT POWERS AND DUTIES OF THE TRUSTEE
 
53
7.3 OTHER POWERS OF THE TRUSTEE
 
54
7.4 LOANS TO PARTICIPANTS
 
56
7.5 DUTIES OF THE TRUSTEE REGARDING PAYMENTS
 
57
7.6 TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES
 
58
7.7 ANNUAL REPORT OF THE TRUSTEE
 
58

 

--------------------------------------------------------------------------------


 
7.8 AUDIT
 
58
7.9 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE
 
59
7.10 TRANSFER OF INTEREST
 
60
7.11 TRUSTEE INDEMNIFICATION
 
60
7.12 DIRECT ROLLOVER
 
60
 
ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS
     
8.1 AMENDMENT
 
61
8.2 TERMINATION
 
62
8.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS
 
62
 
ARTICLE IX
TOP HEAVY
     
9.1 TOP HEAVY PLAN REQUIREMENTS
 
63
9.2 DETERMINATION OF TOP HEAVY STATUS
 
63
 
ARTICLE X
MISCELLANEOUS
     
10.1 PARTICIPANT'S RIGHTS
 
66
10.2 ALIENATION
 
66
10.3 CONSTRUCTION OF PLAN
 
67
10.4 GENDER AND NUMBER
 
67
10.5 LEGAL ACTION
 
67
10.6 PROHIBITION AGAINST DIVERSION OF FUNDS
 
67
10.7 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE
 
68
10.8 INSURER'S PROTECTIVE CLAUSE
 
68
10.9 RECEIPT AND RELEASE FOR PAYMENTS
 
68
10.10 ACTION BY THE EMPLOYER
 
68
10.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
 
68
10.12 HEADINGS
 
69
10.13 APPROVAL BY INTERNAL REVENUE SERVICE
 
69
10.14 UNIFORMITY
 
69

 

--------------------------------------------------------------------------------


 

 
ARTICLE XI
PARTICIPATING EMPLOYERS
     
11.1 ADOPTION BY OTHER EMPLOYERS
 
70
11.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS
 
70
11.3 DESIGNATION OF AGENT
 
70
11.4 EMPLOYEE TRANSFERS
 
70
11.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES
 
70
11.6 AMENDMENT
 
71
11.7 DISCONTINUANCE OF PARTICIPATION
 
71
11.8 ADMINISTRATOR'S AUTHORITY
 
71

 

--------------------------------------------------------------------------------


 
MEDIALINK WORLDWIDE INCORPORATED
401(K) EMPLOYEE SAVINGS PLAN


THIS AGREEMENT, hereby made and entered into this 9th day of September 2003, by
and between Medialink Worldwide Incorporated (herein referred to as the
"Employer") and Laurence Moskowitz and J. Graeme McWhirter (herein referred to
as the "Trustee").


WITNESSETH:


WHEREAS, the Employer heretofore established a Profit Sharing Plan and Trust
effective January 1, 1992, (hereinafter called the "Effective Date") known as
Video Broadcasting Corp. 401(k) Tax Deferred Savings Plan and which plan shall
hereinafter be known as Medialink Worldwide Incorporated 401(k) Employee Savings
Plan (herein referred to as the "Plan") in recognition of the contribution made
to its successful operation by its employees and for the exclusive benefit of
its eligible employees; and


WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended;


WHEREAS, effective as of June 30, 1999, the Medialink Worldwide Incorporated
401(k) Employee Savings Plan (the “Medialink Plan”) is merged with The Delahaye
Group, Inc. 401(k) Plan (the “Delahaye Plan”)), with the Delahaye Plan assets
transferred into the Medialink Plan trust as soon as administratively feasible;


NOW, THEREFORE, effective January 1, 1997, except as otherwise provided, the
Employer and the Trustee in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amend the Plan in its entirety and
restate the Plan to provide as follows:


ARTICLE I
DEFINITIONS


1.1 "Act" means the Employee Retirement Income Security Act of 1974, as it may
be amended from time to time.


1.2 "Administrator" means the Employer unless another person or entity has been
designated by the Employer pursuant to Section 2.2 to administer the Plan on
behalf of the Employer.


1.3 "Affiliated Employer" means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).
 
1

--------------------------------------------------------------------------------




1.4 "Aggregate Account" means, with respect to each Participant, the value of
all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 9.2.


1.5 "Anniversary Date" means the last day of the Plan Year.


1.6 "Beneficiary" means the person (or entity) to whom the share of a deceased
Participant's total account is payable, subject to the restrictions of Sections
6.2 and 6.6.


1.7 "Code" means the Internal Revenue Code of 1986, as amended or replaced from
time to time.


1.8 "Compensation" with respect to any Participant means such Participant's
wages as defined in Code Section 3401(a) and all other payments of compensation
by the Employer (in the course of the Employer's trade or business) for a Plan
Year for which the Employer is required to furnish the Participant a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052. Compensation must be
determined without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).


For purposes of this Section, the determination of Compensation shall be made
by:


(a) including amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code Sections 125, 132(f)(4)for Plan Years beginning after
December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions.


For a Participant's initial year of participation, Compensation shall be
recognized for the entire Plan Year.


Compensation in excess of $150,000 (or such other amount provided in the Code)
shall be disregarded for all purposes other than for purposes of salary deferral
elections pursuant to Section 4.2. Such amount shall be adjusted for increases
in the cost of living in accordance with Code Section 401(a)(17)(B), except that
the dollar increase in effect on January 1 of any calendar year shall be
effective for the Plan Year beginning with or within such calendar year. For any
short Plan Year the Compensation limit shall be an amount equal to the
Compensation limit for the calendar year in which the Plan Year begins
multiplied by the ratio obtained by dividing the number of full months in the
short Plan Year by twelve (12).


For Plan Years beginning after December 31, 1996, for purposes of determining
Compensation, the family member aggregation rules of Code Section 401(a)(17) and
Code Section 414(q)(6) (as in effect prior to the Small Business Job Protection
Act of 1996) are eliminated.


For purposes of this Section, if the Plan is a plan described in Code
Section 413(c) or 414(f) (a plan maintained by more than one Employer), the
limitation applies separately with respect to the Compensation of any
Participant from each Employer maintaining the Plan.


2

--------------------------------------------------------------------------------


 
1.9 "Contract" or "Policy" means any life insurance policy, retirement income
policy or annuity contract (group or individual) issued pursuant to the terms of
the Plan. In the event of any conflict between the terms of this Plan and the
terms of any contract purchased hereunder, the Plan provisions shall control.


1.10 "Deferred Compensation" with respect to any Participant means the amount of
the Participant's total Compensation which has been contributed to the Plan in
accordance with the Participant's deferral election pursuant to Section 4.2
excluding any such amounts distributed as excess "annual additions" pursuant to
Section 4.10(a).


1.11 "Designated Investment Alternative" means a specific investment identified
by name by the Employer (or such other Fiduciary who has been given the
authority to select investment options) as an available investment under the
Plan to which Plan assets may be invested by the Trustee pursuant to the
investment direction of a Participant.


1.12 "Directed Investment Option" means one or more of the following:


(a) a Designated Investment Alternative.


(b) any other investment permitted by the Plan and the Participant Direction
Procedures to which Plan assets may be invested by the Trustee pursuant to the
investment direction of a Participant.


1.13 "Early Retirement Date" means the first day of the month (prior to the
Normal Retirement Date) coinciding with or following the date on which a
Participant or Former Participant attains age 55, and has completed at least 1
Year of Service with the Employer (Early Retirement Age). A Participant shall
become fully Vested upon satisfying this requirement if still employed at Early
Retirement Age.


A Former Participant who separates from service after satisfying the service
requirement for Early Retirement and who thereafter reaches the age requirement
contained herein shall be entitled to receive benefits under this Plan.


1.14 "Elective Contribution" means the Employer contributions to the Plan of
Deferred Compensation excluding any such amounts distributed as excess "annual
additions" pursuant to Section 4.10(a). In addition, any Employer Qualified
Non-Elective Contribution made pursuant to Section 4.6(b) which is used to
satisfy the "Actual Deferral Percentage" tests shall be considered an Elective
Contribution for purposes of the Plan. Any contributions deemed to be Elective
Contributions (whether or not used to satisfy the "Actual Deferral Percentage"
tests or the "Actual Contribution Percentage" tests) shall be subject to the
requirements of Sections 4.2(b) and 4.2(c) and shall further be required to
satisfy the nondiscrimination requirements of Regulation 1.401(k)-1(b)(5) and
Regulation 1.401(m)-1(b)(5), the provisions of which are specifically
incorporated herein by reference.


1.15 "Eligible Employee" means any Employee.


Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing.


3

--------------------------------------------------------------------------------


 
Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Eligible Employees.


1.16 "Employee" means any person who is employed by the Employer or Affiliated
Employer, and excludes any person who is employed as an independent contractor.
Employee shall include Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are covered by a
plan described in Code Section 414(n)(5) and such Leased Employees do not
constitute more than 20% of the recipient's non-highly compensated work force.


Notwithstanding any other provision of this Plan, individuals who are not
contemporaneously classified as employees of the Employer for purposes of the
Employer’s payroll system (including, without limitation, individuals employed
by temporary help firms, technical help firms, staffing firms, employee leasing
firms, professional employer organizations or other staffing firms whether or
not deemed to be “common law” employees or “leased employees” within the meaning
of Code Sec.414(n)) are not considered to be eligible employees of the Employer
and shall not be eligible to participate in the Plan. In the event any such
individuals are re-classified as employees for any purpose, including without
limitation, common law or statutory employees, by any action of any third party,
including, without limitation, any government agency, or as a result of any
private lawsuit, action, or administrative proceeding, such individuals shall,
notwithstanding such reclassification, remain ineligible for participation
hereunder. In addition to and not in derogation of the foregoing, the exclusive
means for individuals who are not contemporaneously classified as an employee of
the Employer on the Employer’s payroll system to become eligible to participate
in the Plan is through an amendment to this Plan, duly executed by the Employer,
which specifically renders such individuals eligible for participation
hereunder.


1.17 "Employer" means Medialink Worldwide Incorporated and any successor which
shall maintain this Plan; and any predecessor which has maintained this Plan.
The Employer is a corporation, with principal offices in the State of New York.
In addition, where appropriate, the term Employer shall include any
Participating Employer (as defined in Section 11.1) which shall adopt this Plan.


1.18 "Excess Aggregate Contributions" means, with respect to any Plan Year, the
excess of the aggregate amount of the Employer matching contributions made
pursuant to Section 4.1(b) and any qualified non-elective contributions or
elective deferrals taken into account pursuant to Section 4.7(c) on behalf of
Highly Compensated Participants for such Plan Year, over the maximum amount of
such contributions permitted under the limitations of Section 4.7(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual contribution ratios beginning with the
highest of such ratios). Such determination shall be made after first taking
into account corrections of any Excess Deferred Compensation pursuant to
Section 4.2 and taking into account any adjustments of any Excess Contributions
pursuant to Section 4.6.


1.19 "Excess Contributions" means, with respect to a Plan Year, the excess of
Elective Contributions used to satisfy the "Actual Deferral Percentage" tests
made on behalf of Highly Compensated Participants for the Plan Year over the
maximum amount of such contributions permitted under Section 4.5(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual deferral ratios beginning with the highest
of such ratios). Excess Contributions shall be treated as an "annual addition"
pursuant to Section 4.9(b).


4

--------------------------------------------------------------------------------


 
1.20 "Excess Deferred Compensation" means, with respect to any taxable year of a
Participant, the excess of the aggregate amount of such Participant's Deferred
Compensation and the elective deferrals pursuant to Section 4.2(f) actually made
on behalf of such Participant for such taxable year, over the dollar limitation
provided for in Code Section 402(g), which is incorporated herein by reference.
Excess Deferred Compensation shall be treated as an "annual addition" pursuant
to Section 4.9(b) when contributed to the Plan unless distributed to the
affected Participant not later than the first April 15th following the close of
the Participant's taxable year. Additionally, for purposes of Sections 9.2 and
4.4(f), Excess Deferred Compensation shall continue to be treated as Employer
contributions even if distributed pursuant to Section 4.2(f). However, Excess
Deferred Compensation of Non-Highly Compensated Participants is not taken into
account for purposes of Section 4.5(a) to the extent such Excess Deferred
Compensation occurs pursuant to Section 4.2(d).


1.21 "Fiduciary" means any person who (a) exercises any discretionary authority
or discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of its assets,
(b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.


1.22 "Fiscal Year" means the Employer's accounting year of 12 months commencing
on January 1st of each year and ending the following December 31st.


1.23 "Forfeiture." Under this Plan, Participant accounts are 100% Vested at all
times. Any amounts that may otherwise be forfeited under the Plan pursuant to
Section 3.6, 4.2(f), 4.6(a) or 6.9 shall be used to reduce the contribution of
the Employer.


1.24 "Former Participant" means a person who has been a Participant, but who has
ceased to be a Participant for any reason.


1.25 "415 Compensation" with respect to any Participant means such Participant's
wages as defined in Code Section 3401(a) and all other payments of compensation
by the Employer (in the course of the Employer's trade or business) for a Plan
Year for which the Employer is required to furnish the Participant a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052. "415 Compensation"
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)).


For "limitation years" beginning after December 31, 1997, for purposes of this
Section, the determination of "415 Compensation" shall include any elective
deferral (as defined in Code Section 402(g)(3)), and any amount which is
contributed or deferred by the Employer at the election of the Participant and
which is not includible in the gross income of the Participant by reason of Code
Sections 125, 132(f)(4) for "limitation years" beginning after December 31, 2000
or 457.


5

--------------------------------------------------------------------------------


 
1.26 "414(s) Compensation" means any definition of compensation that satisfies
the nondiscrimination requirements of Code Section 414(s) and the Regulations
thereunder. The period for determining 414(s) Compensation must be either the
Plan Year or the calendar year ending with or within the Plan Year. An Employer
may further limit the period taken into account to that part of the Plan Year or
calendar year in which an Employee was a Participant in the component of the
Plan being tested. The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year.


For Plan Years beginning after December 31, 1996, for purposes of this Section,
the family member aggregation rules of Code Section 414(q)(6) (as in effect
prior to the Small Business Job Protection Act of 1996) are eliminated.


1.27 "Highly Compensated Employee" means, for Plan Years beginning after
December 31, 1996, an Employee described in Code Section 414(q) and the
Regulations thereunder, and generally means any Employee who:


(a) was a "five percent owner" as defined in Section 1.32(c) at any time during
the "determination year" or the "look-back year"; or


(b) for the "look-back year" had "415 Compensation" from the Employer in excess
of $80,000. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.


The "determination year" means the Plan Year for which testing is being
performed, and the "look-back year" means the immediately preceding twelve (12)
month period.


Notwithstanding the above, for the first Plan Year beginning after December 31,
1996, the "look-back year" shall be the calendar year ending with or within the
Plan Year for which testing is being performed, and the "determination year" (if
applicable) shall be the period of time, if any, which extends beyond the
"look-back year" and ends on the last day of the Plan Year for which testing is
being performed (the "lag period").


A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
"determination year," in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).


In determining whether an Employee is a Highly Compensated Employee for a Plan
Year beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.


For purposes of this Section, for Plan Years beginning prior to January 1, 1998,
the determination of "415 Compensation" shall be made by including amounts that
would otherwise be excluded from a Participant's gross income by reason of the
application of Code Sections 125, 402(e)(3), 402(h)(1)(B), and, in the case of
Employer contributions made pursuant to a salary reduction agreement, Code
Section 403(b).


6

--------------------------------------------------------------------------------


 
In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Additionally, all Affiliated Employers shall be taken into account as
a single employer and Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by the Employer. The exclusion
of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer's retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the "determination year."


1.28 "Highly Compensated Participant" means any Highly Compensated Employee who
is eligible to participate in the component of the Plan being tested.


1.29 "Hour of Service" means (1) each hour for which an Employee is directly or
indirectly compensated or entitled to compensation by the Employer for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which
an Employee is directly or indirectly compensated or entitled to compensation by
the Employer (irrespective of whether the employment relationship has
terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay-off, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b-2
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Employer without regard to mitigation of damages
(these hours will be credited to the Employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). The same Hours of
Service shall not be credited both under (1) or (2), as the case may be, and
under (3).


Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker's compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.


For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.


7

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, if a Participant is not credited with actual
Hours of Service, the Participant shall be credited with 190 Hours of Service
for each month in which an Employee is paid or entitled to payment for at least
one Hour of Service.


For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers. The provisions of Department of Labor
regulations 2530.200b-2(b) and (c) are incorporated herein by reference.


1.30 "Income" means the income or losses allocable to Excess Deferred
Compensation, Excess Contributions or Excess Aggregate Contributions which
amount shall be allocated in the same manner as income or losses are allocated
pursuant to Section 4.4(e).


1.31 "Investment Manager" means an entity that (a) has the power to manage,
acquire, or dispose of Plan assets and (b) acknowledges fiduciary responsibility
to the Plan in writing. Such entity must be a person, firm, or corporation
registered as an investment adviser under the Investment Advisers Act of 1940, a
bank, or an insurance company.


1.32 "Key Employee" means an Employee as defined in Code Section 416(i) and the
Regulations thereunder. Generally, any Employee or former Employee (as well as
each of the Employee's or former Employee's Beneficiaries) is considered a Key
Employee if the Employee, at any time during the Plan Year that contains the
"Determination Date" or any of the preceding four (4) Plan Years, has been
included in one of the following categories:


(a) an officer of the Employer (as that term is defined within the meaning of
the Regulations under Code Section 416) having annual "415 Compensation" greater
than 50 percent of the amount in effect under Code Section 415(b)(1)(A) for any
such Plan Year.


(b) one of the ten employees having annual "415 Compensation" from the Employer
for a Plan Year greater than the dollar limitation in effect under Code
Section 415(c)(1)(A) for the calendar year in which such Plan Year ends and
owning (or considered as owning within the meaning of Code Section 318) both
more than one-half percent interest and the largest interests in the Employer.


(c) a "five percent owner" of the Employer. "Five percent owner" means any
person who owns (or is considered as owning within the meaning of Code Section
318) more than five percent (5%) of the outstanding stock of the Employer or
stock possessing more than five percent (5%) of the total combined voting power
of all stock of the Employer or, in the case of an unincorporated business, any
person who owns more than five percent (5%) of the capital or profits interest
in the Employer. In determining percentage ownership hereunder, employers that
would otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall
be treated as separate employers.


(d) a "one percent owner" of the Employer having an annual "415 Compensation"
from the Employer of more than $150,000. "One percent owner" means any person
who owns (or is considered as owning within the meaning of Code Section 318)
more than one percent (1%) of the outstanding stock of the Employer or stock
possessing more than one percent (1%) of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than one percent (1%) of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers. However, in determining whether an individual has
"415 Compensation" of more than $150,000, "415 Compensation" from each employer
required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
taken into account.


8

--------------------------------------------------------------------------------


 
For purposes of this Section, the determination of "415 Compensation" shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4)for Plan Years beginning after
December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions.


1.33 "Late Retirement Date" means the first day of the month coinciding with or
next following a Participant's actual Retirement Date after having reached
Normal Retirement Date.


1.34 "Leased Employee" means, for Plan Years beginning after December 31, 1996,
any person (other than an Employee of the recipient Employer) who pursuant to an
agreement between the recipient Employer and any other person or entity
("leasing organization") has performed services for the recipient (or for the
recipient and related persons determined in accordance with Code
Section 414(n)(6)) on a substantially full time basis for a period of at least
one year, and such services are performed under primary direction or control by
the recipient Employer. Contributions or benefits provided a Leased Employee by
the leasing organization which are attributable to services performed for the
recipient Employer shall be treated as provided by the recipient Employer.
Furthermore, Compensation for a Leased Employee shall only include Compensation
from the leasing organization that is attributable to services performed for the
recipient Employer. A Leased Employee shall not be considered an Employee of the
recipient Employer:


(a) if such employee is covered by a money purchase pension plan providing:


(1) a nonintegrated employer contribution rate of at least 10% of compensation,
as defined in Code Section 415(c)(3), but for Plan Years beginning prior to
January 1, 1998, including amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions, and for Plan Years
beginning prior to January 1, 2001, excluding amounts that are not includible in
gross income under Code Section 132(f)(4);


(2) immediate participation;


(3) full and immediate vesting; and


9

--------------------------------------------------------------------------------


 
(b) if Leased Employees do not constitute more than 20% of the recipient
Employer's nonhighly compensated work force.


1.35 "Non-Elective Contribution" means the Employer contributions to the Plan
excluding, however, contributions made pursuant to the Participant's deferral
election provided for in Section 4.2 and any Qualified Non-Elective Contribution
used in the "Actual Deferral Percentage" tests.


1.36 "Non-Highly Compensated Participant" means, for Plan Years beginning after
December 31, 1996, any Participant who is not a Highly Compensated Employee.
However, for purposes of Section 4.5(a) and Section 4.6, if the prior year
testing method is used, a Non-Highly Compensated Participant shall be determined
using the definition of Highly Compensated Employee in effect for the preceding
Plan Year.


1.37 "Non-Key Employee" means any Employee or former Employee (and such
Employee's or former Employee's Beneficiaries) who is not, and has never been a
Key Employee.


1.38 "Normal Retirement Age" means the Participant's sixty-fifth (65th)
birthday, or the Participant's 1st anniversary of joining the Plan, if later. A
Participant shall become fully Vested in the Participant's Account upon
attaining Normal Retirement Age.


1.39 "Normal Retirement Date" means the first day of the month coinciding with
or next following the Participant's Normal Retirement Age.


1.40 "1-Year Break in Service" means the applicable computation period during
which an Employee has not completed more than 500 Hours of Service with the
Employer. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
"authorized leaves of absence" and "maternity and paternity leaves of absence."
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.


"Authorized leave of absence" means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.


A "maternity or paternity leave of absence" means an absence from work for any
period by reason of the Employee's pregnancy, birth of the Employee's child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a "maternity or
paternity leave of absence" shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a "maternity or
paternity leave of absence" shall not exceed the number of Hours of Service
needed to prevent the Employee from incurring a 1-Year Break in Service.


10

--------------------------------------------------------------------------------


 
1.41 "Participant" means any Eligible Employee who participates in the Plan and
has not for any reason become ineligible to participate further in the Plan.


1.42 "Participant Direction Procedures" means such instructions, guidelines or
policies, the terms of which are incorporated herein, as shall be established
pursuant to Section 4.12 and observed by the Administrator and applied and
provided to Participants who have Participant Directed Accounts.


1.43 "Participant's Account" means the account established and maintained by the
Administrator for each Participant with respect to such Participant's total
interest in the Plan and Trust resulting from the Employer Non-Elective
Contributions.


1.44 "Participant's Combined Account" means the total aggregate amount of each
Participant's Elective Account and Participant's Account.


1.45 "Participant's Directed Account" means that portion of a Participant's
interest in the Plan with respect to which the Participant has directed the
investment in accordance with the Participant Direction Procedure.


1.46 "Participant's Elective Account" means the account established and
maintained by the Administrator for each Participant with respect to the
Participant's total interest in the Plan and Trust resulting from the Employer
Elective Contributions used to satisfy the "Actual Deferral Percentage" tests. A
separate accounting shall be maintained with respect to that portion of the
Participant's Elective Account attributable to such Elective Contributions
pursuant to Section 4.2 and any Employer Qualified Non-Elective Contributions.


1.47 "Participant's Transfer/Rollover Account" means the account established and
maintained by the Administrator for each Participant with respect to the
Participant's total interest in the Plan resulting from amounts transferred to
this Plan from a direct plan-to-plan transfer and/or with respect to such
Participant's interest in the Plan resulting from amounts transferred from
another qualified plan or "conduit" Individual Retirement Account in accordance
with Section 4.11.


A separate accounting shall be maintained with respect to that portion of the
Participant's Transfer/Rollover Account attributable to transfers (within the
meaning of Code Section 414(l)) and "rollovers."


1.48 "Plan" means this instrument, including all amendments thereto.


1.49 "Plan Year" means the Plan's accounting year of twelve (12) months
commencing on January 1st of each year and ending the following December 31st.


1.50 "Qualified Non-Elective Contribution" means any Employer contributions made
pursuant to Section 4.6(b) and Section 4.8(f). Such contributions shall be
considered an Elective Contribution for the purposes of the Plan and used to
satisfy the "Actual Deferral Percentage" tests or the "Actual Contribution
Percentage" tests.


1.51 "Regulation" means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.


11

--------------------------------------------------------------------------------


 
1.52 "Retired Participant" means a person who has been a Participant, but who
has become entitled to retirement benefits under the Plan.


1.53 "Retirement Date" means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant's Normal Retirement Date, Early or Late Retirement Date
(see Section 6.1).


1.54 "Terminated Participant" means a person who has been a Participant, but
whose employment has been terminated other than by death, Total and Permanent
Disability or retirement.


1.55 "Top Heavy Plan" means a plan described in Section 9.2(a).


1.56 "Top Heavy Plan Year" means a Plan Year during which the Plan is a Top
Heavy Plan.


1.57 "Total and Permanent Disability" means a physical or mental condition of a
Participant resulting from bodily injury, disease, or mental disorder which
renders such Participant incapable of continuing any gainful occupation and
which condition constitutes total disability under the federal Social Security
Acts.


1.58 "Trustee" means the person or entity named as trustee herein or in any
separate trust forming a part of this Plan, and any successors.


1.59 "Trust Fund" means the assets of the Plan and Trust as the same shall exist
from time to time.


1.60 "Valuation Date" means the Anniversary Date and may include any other date
or dates deemed necessary or appropriate by the Administrator for the valuation
of the Participants' accounts during the Plan Year, which may include any day
that the Trustee, any transfer agent appointed by the Trustee or the Employer or
any stock exchange used by such agent, are open for business.


1.61 "Vested" means the nonforfeitable portion of any account maintained on
behalf of a Participant.


1.62 "Year of Service" means the computation period of twelve (12) consecutive
months, herein set forth, during which an Employee has at least 1000 Hours of
Service.


The computation period shall be the Plan Year if not otherwise set forth herein.


Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.


Years of Service with The Delahaye Group, Inc., effective April 1, 1999 shall be
recognized.


12

--------------------------------------------------------------------------------


 
Years of Service with any Affiliated Employer shall be recognized.


ARTICLE II
ADMINISTRATION


2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER


(a) In addition to the general powers and responsibilities otherwise provided
for in this Plan, the Employer shall be empowered to appoint and remove the
Trustee and the Administrator from time to time as it deems necessary for the
proper administration of the Plan to ensure that the Plan is being operated for
the exclusive benefit of the Participants and their Beneficiaries in accordance
with the terms of the Plan, the Code, and the Act. The Employer may appoint
counsel, specialists, advisers, agents (including any nonfiduciary agent) and
other persons as the Employer deems necessary or desirable in connection with
the exercise of its fiduciary duties under this Plan. The Employer may
compensate such agents or advisers from the assets of the Plan as fiduciary
expenses (but not including any business (settlor) expenses of the Employer), to
the extent not paid by the Employer.


(b) The Employer may, by written agreement or designation, appoint at its option
an Investment Manager (qualified under the Investment Company Act of 1940 as
amended), investment adviser, or other agent to provide direction to the Trustee
with respect to any or all of the Plan assets. Such appointment shall be given
by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.


(c) The Employer shall establish a "funding policy and method," i.e., it shall
determine whether the Plan has a short run need for liquidity (e.g., to pay
benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a "funding policy and method" shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such "funding policy and method" shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.


(d) The Employer shall periodically review the performance of any Fiduciary or
other person to whom duties have been delegated or allocated by it under the
provisions of this Plan or pursuant to procedures established hereunder. This
requirement may be satisfied by formal periodic review by the Employer or by a
qualified person specifically designated by the Employer, through day-to-day
conduct and evaluation, or through other appropriate ways.


13

--------------------------------------------------------------------------------


 
2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY


The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance with the Employer. Upon the resignation or removal of
any individual performing the duties of the Administrator, the Employer may
designate a successor.


2.3 POWERS AND DUTIES OF THE ADMINISTRATOR


The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of the Act and all regulations
issued pursuant thereto. The Administrator shall have all powers necessary or
appropriate to accomplish the Administrator's duties under the Plan.


Notwithstanding the foregoing, the Plan Administrator shall have full and
complete discretion to determine eligibility for participation and benefits
under this Plan, including, without limitation, the determination of those
individuals who are deemed employees of the employer (or any controlled group
member). The Plan Administrator’s decision shall be final, binding and
conclusive on all parties having or claiming a benefit under this Plan. This
Plan is to be construed to exclude all individuals who are not considered
employees for purposes of the employer’s payroll system, and the Plan
Administrator is authorized to do so.


The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:


(a) the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;


(b) to compute, certify, and direct the Trustee with respect to the amount and
the kind of benefits to which any Participant shall be entitled hereunder;


(c) to authorize and direct the Trustee with respect to all discretionary or
otherwise directed disbursements from the Trust;


(d) to maintain all necessary records for the administration of the Plan;


14

--------------------------------------------------------------------------------


 
(e) to interpret the provisions of the Plan and to make and publish such rules
for regulation of the Plan as are consistent with the terms hereof;


(f) to determine the size and type of any Contract to be purchased from any
insurer, and to designate the insurer from which such Contract shall be
purchased;


(g) to compute and certify to the Employer and to the Trustee from time to time
the sums of money necessary or desirable to be contributed to the Plan;


(h) to consult with the Employer and the Trustee regarding the short and
long-term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;


(i) to prepare and implement a procedure to notify Eligible Employees that they
may elect to have a portion of their Compensation deferred or paid to them in
cash;


(j) to act as the named Fiduciary responsible for communications with
Participants as needed to maintain Plan compliance with Act Section 404(c),
including, but not limited to, the receipt and transmitting of Participant's
directions as to the investment of their account(s) under the Plan and the
formulation of policies, rules, and procedures pursuant to which Participants
may give investment instructions with respect to the investment of their
accounts;


(k) to determine the validity of, and take appropriate action with respect to,
any qualified domestic relations order received by it; and


(l) to assist any Participant regarding the Participant's rights, benefits, or
elections available under the Plan.


2.4 RECORDS AND REPORTS


The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.


2.5 APPOINTMENT OF ADVISERS


The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan's investment fiduciaries and to
Plan Participants.


15

--------------------------------------------------------------------------------


 
2.6 PAYMENT OF EXPENSES


All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, agents (including nonfiduciary agents) appointed for the purpose of
assisting the Administrator or the Trustee in carrying out the instructions of
Participants as to the directed investment of their accounts and other
specialists and their agents, the costs of any bonds required pursuant to Act
Section 412, and other costs of administering the Plan. Until paid, the expenses
shall constitute a liability of the Trust Fund.


2.7 CLAIMS PROCEDURE


Claims for benefits under the Plan may be filed in writing with the
Administrator. Written notice of the disposition of a claim shall be furnished
to the claimant within ninety (90) days after the application is filed, or such
period as is required by applicable law or Department of Labor regulation. In
the event the claim is denied, the reasons for the denial shall be specifically
set forth in the notice in language calculated to be understood by the claimant,
pertinent provisions of the Plan shall be cited, and, where appropriate, an
explanation as to how the claimant can perfect the claim will be provided. In
addition, the claimant shall be furnished with an explanation of the Plan's
claims review procedure.


2.8 CLAIMS REVIEW PROCEDURE


Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.7 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than
sixty (60) days after receipt of the written notification provided for in
Section 2.7. The Administrator shall then conduct a hearing within the next
sixty (60) days, at which the claimant may be represented by an attorney or any
other representative of such claimant's choosing and expense and at which the
claimant shall have an opportunity to submit written and oral evidence and
arguments in support of the claim. At the hearing (or prior thereto upon five
(5) business days written notice to the Administrator) the claimant or the
claimant's representative shall have an opportunity to review all documents in
the possession of the Administrator which are pertinent to the claim at issue
and its disallowance. Either the claimant or the Administrator may cause a court
reporter to attend the hearing and record the proceedings. In such event, a
complete written transcript of the proceedings shall be furnished to both
parties by the court reporter. The full expense of any such court reporter and
such transcripts shall be borne by the party causing the court reporter to
attend the hearing. A final decision as to the allowance of the claim shall be
made by the Administrator within sixty (60) days of receipt of the appeal
(unless there has been an extension of sixty (60) days due to special
circumstances, provided the delay and the special circumstances occasioning it
are communicated to the claimant within the sixty (60) day period). Such
communication shall be written in a manner calculated to be understood by the
claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.


16

--------------------------------------------------------------------------------


 
ARTICLE III
ELIGIBILITY


3.1 CONDITIONS OF ELIGIBILITY


Any Eligible Employee who was employed on June 1, 1992 shall be eligible to
participate and shall enter the Plan as of the first day of the Plan Year. Any
other Eligible Employee shall be eligible to participate hereunder on the date
of such Employee's employment with the Employer. However, any Employee who was a
Participant in the Plan prior to the effective date of this amendment and
restatement shall continue to participate in the Plan.


3.2 EFFECTIVE DATE OF PARTICIPATION


An Eligible Employee shall become a Participant effective as of the first day of
the Plan Year quarter coinciding with or next following the date such Employee
met the eligibility requirements of Section 3.1, provided said Employee was
still employed as of such date (or if not employed on such date, as of the date
of rehire if a 1-Year Break in Service has not occurred or, if later, the date
that the Employee would have otherwise entered the Plan had the Employee not
terminated employment).


3.3 DETERMINATION OF ELIGIBILITY


The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.8.


3.4 TERMINATION OF ELIGIBILITY


In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a noneligible
Employee, until such time as the Participant's Account is forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant's interest in the Plan shall continue to share in the earnings of
the Trust Fund.


3.5 OMISSION OF ELIGIBLE EMPLOYEE


If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.4(c), so that the omitted Employee receives a total
amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.


3.6 INCLUSION OF INELIGIBLE EMPLOYEE


If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made. Notwithstanding the foregoing, any Deferred
Compensation made by an ineligible person shall be distributed to the person
(along with any earnings attributable to such Deferred Compensation).


17

--------------------------------------------------------------------------------


 
3.7 REHIRED EMPLOYEES

If any Participant becomes a Former Participant due to severance from employment
with the Employer and is reemployed by the Employer, the Former Participant
shall become a Participant as of the reemployment date.


3.8 ELECTION NOT TO PARTICIPATE


An Employee, for Plan Years beginning on or after the later of the adoption date
or effective date of this amendment and restatement, may, subject to the
approval of the Employer, elect voluntarily not to participate in the Plan. The
election not to participate must be irrevocable and communicated to the
Employer, in writing, within a reasonable period of time before the beginning of
the first Plan Year.


ARTICLE IV
CONTRIBUTION AND ALLOCATION


4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION


For each Plan Year, the Employer shall contribute to the Plan:


(a) The amount of the total salary reduction elections of all Participants made
pursuant to Section 4.2(a), which amount shall be deemed an Employer Elective
Contribution.


(b) On behalf of each Participant who is eligible to share in matching
contributions for the Plan Year, a discretionary matching contribution equal to
a uniform percentage of each such Participant's Deferred Compensation, the exact
percentage, if any, to be determined each year by the Employer, which amount, if
any, shall be deemed an Employer Non-Elective Contribution.


(c) Additionally, to the extent necessary, the Employer shall contribute to the
Plan the amount necessary to provide the top heavy minimum contribution. All
contributions by the Employer shall be made in cash or in such property as is
acceptable to the Trustee.


4.2 PARTICIPANT'S SALARY REDUCTION ELECTION


(a) Effective January 1, 1992, each Participant may elect to defer Compensation
which would have been received in the Plan Year, but for the deferral election,
from 1% to 15%. Effective January 1, 2002, each Participant may elect to defer
Compensation which would have been received in the Plan Year, but for the
deferral election, by up to 70%. A deferral election (or modification of an
earlier election) may not be made with respect to Compensation which is
currently available on or before the date the Participant executed such
election. For purposes of this Section, Compensation shall be determined prior
to any reductions made pursuant to Code Sections 125, 132(f)(4) for Plan Years
beginning after December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b),
and Employee contributions described in Code Section 414(h)(2) that are treated
as Employer contributions.


18

--------------------------------------------------------------------------------


 
The amount by which Compensation is reduced shall be that Participant's Deferred
Compensation and be treated as an Employer Elective Contribution and allocated
to that Participant's Elective Account.


(b) The balance in each Participant's Elective Account shall be fully Vested at
all times and, except as otherwise provided herein, shall not be subject to
Forfeiture for any reason.


(c) Notwithstanding anything in the Plan to the contrary, amounts held in the
Participant's Elective Account may not be distributable (including any offset of
loans) earlier than:


(1) a Participant's separation from service, Total and Permanent Disability, or
death;


(2) a Participant's attainment of age 59 1/2;


(3) the termination of the Plan without the existence at the time of Plan
termination of another defined contribution plan or the establishment of a
successor defined contribution plan by the Employer or an Affiliated Employer
within the period ending twelve months after distribution of all assets from the
Plan maintained by the Employer. For this purpose, a defined contribution plan
does not include an employee stock ownership plan (as defined in Code Section
4975(e)(7) or 409), a simplified employee pension plan (as defined in Code
Section 408(k)), or a simple individual retirement account plan (as defined in
Code Section 408(p));


(4) the date of disposition by the Employer to an entity that is not an
Affiliated Employer of substantially all of the assets (within the meaning of
Code Section 409(d)(2)) used in a trade or business of such corporation if such
corporation continues to maintain this Plan after the disposition with respect
to a Participant who continues employment with the corporation acquiring such
assets;


(5) the date of disposition by the Employer or an Affiliated Employer who
maintains the Plan of its interest in a subsidiary (within the meaning of Code
Section 409(d)(3)) to an entity which is not an Affiliated Employer but only
with respect to a Participant who continues employment with such subsidiary; or


19

--------------------------------------------------------------------------------


 
(6) the proven financial hardship of a Participant, subject to the limitations
of Section 6.10.


(d) For each Plan Year, a Participant's Deferred Compensation made under this
Plan and all other plans, contracts or arrangements of the Employer maintaining
this Plan shall not exceed, during any taxable year of the Participant, the
limitation imposed by Code Section 402(g), as in effect at the beginning of such
taxable year. If such dollar limitation is exceeded, a Participant will be
deemed to have notified the Administrator of such excess amount which shall be
distributed in a manner consistent with Section 4.2(f). The dollar limitation
shall be adjusted annually pursuant to the method provided in Code
Section 415(d) in accordance with Regulations.


(e) In the event a Participant has received a hardship distribution from the
Participant's Elective Account pursuant to Section 6.10(b) or pursuant to
Regulation 1.401(k)-1(d)(2)(iv)(B) from any other plan maintained by the
Employer, then such Participant shall not be permitted to elect to have Deferred
Compensation contributed to the Plan for a period of twelve (12) months
following the receipt of the distribution. Furthermore, the dollar limitation
under Code Section 402(g) shall be reduced, with respect to the Participant's
taxable year following the taxable year in which the hardship distribution was
made, by the amount of such Participant's Deferred Compensation, if any,
pursuant to this Plan (and any other plan maintained by the Employer) for the
taxable year of the hardship distribution.


(f) If a Participant's Deferred Compensation under this Plan together with any
elective deferrals (as defined in Regulation 1.402(g)-1(b)) under another
qualified cash or deferred arrangement (as described in Code Section 401(k)), a
simplified employee pension (as described in Code Section 408(k)(6)), a simple
individual retirement account plan (as described in Code Section 408(p)), a
salary reduction arrangement (within the meaning of Code Section 3121(a)(5)(D)),
a deferred compensation plan under Code Section 457(b), or a trust described in
Code Section 501(c)(18) cumulatively exceed the limitation imposed by Code
Section 402(g) (as adjusted annually in accordance with the method provided in
Code Section 415(d) pursuant to Regulations) for such Participant's taxable
year, the Participant may, not later than March 1 following the close of the
Participant's taxable year, notify the Administrator in writing of such excess
and request that the Participant's Deferred Compensation under this Plan be
reduced by an amount specified by the Participant. In such event, the
Administrator may direct the Trustee to distribute such excess amount (and any
Income allocable to such excess amount) to the Participant not later than the
first April 15th following the close of the Participant's taxable year. Any
distribution of less than the entire amount of Excess Deferred Compensation and
Income shall be treated as a pro rata distribution of Excess Deferred
Compensation and Income. The amount distributed shall not exceed the
Participant's Deferred Compensation under the Plan for the taxable year (and any
Income allocable to such excess amount). Any distribution on or before the last
day of the Participant's taxable year must satisfy each of the following
conditions:


20

--------------------------------------------------------------------------------


 
(1) the distribution must be made after the date on which the Plan received the
Excess Deferred Compensation;


(2) the Participant shall designate the distribution as Excess Deferred
Compensation; and


(3) the Plan must designate the distribution as a distribution of Excess
Deferred Compensation.


Matching contributions which relate to Excess Deferred Compensation which is
distributed pursuant to this Section 4.2(f) shall be forfeited.


(g) Notwithstanding Section 4.2(f) above, a Participant's Excess Deferred
Compensation shall be reduced, but not below zero, by any distribution of Excess
Contributions pursuant to Section 4.6(a) for the Plan Year beginning with or
within the taxable year of the Participant.


(h) At Normal Retirement Date, or such other date when the Participant shall be
entitled to receive benefits, the fair market value of the Participant's
Elective Account shall be used to provide additional benefits to the Participant
or the Participant's Beneficiary.


(i) Employer Elective Contributions made pursuant to this Section may be
segregated into a separate account for each Participant in a federally insured
savings account, certificate of deposit in a bank or savings and loan
association, money market certificate, or other short-term debt security
acceptable to the Trustee until such time as the allocations pursuant to Section
4.4 have been made.


(j) The Employer and the Administrator shall implement the salary reduction
elections provided for herein in accordance with the following:


(1) A Participant must make an initial salary deferral election within a
reasonable time, not to exceed 30 days, after entering the Plan pursuant to
Section 3.2. If the Participant fails to make an initial salary deferral
election within such time, then such Participant may thereafter make an election
in accordance with the rules governing modifications. The Participant shall make
such an election by entering into a written salary reduction agreement with the
Employer and filing such agreement with the Administrator. Such election shall
initially be effective beginning with the pay period following the acceptance of
the salary reduction agreement by the Administrator, shall not have retroactive
effect and shall remain in force until revoked.


(2) A Participant may modify a prior election during the Plan Year and
concurrently make a new election by filing a written notice with the
Administrator within the 30 day period prior to the pay period for which such
modification is to be effective. However, modifications to a salary deferral
election shall only be permitted with 30 days advance notice prior to January
1st, April 1st, July 1st or October 1st. Any modification shall not have
retroactive effect and shall remain in force until revoked.


21

--------------------------------------------------------------------------------


 
(3) A Participant may elect to prospectively revoke the Participant's salary
reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with 30 days written notice of such revocation (or
upon such shorter notice period as may be acceptable to the Administrator). Such
revocation shall become effective as of the beginning of the first pay period
coincident with or next following the expiration of the notice period.
Furthermore, the termination of the Participant's employment, or the cessation
of participation for any reason, shall be deemed to revoke any salary reduction
agreement then in effect, effective immediately following the close of the pay
period within which such termination or cessation occurs. A Participant may
reactivate salary reduction contributions again with 30 days advance notice
prior to January 1st, April 1st, July 1st or October 1st.


4.3 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION


The Employer may make its contribution to the Plan for a particular Plan Year at
such time as the Employer, in its sole discretion, determines. If the Employer
makes a contribution for a particular Plan Year after the close of that Plan
Year, the Employer will designate to the Trustee the Plan Year for which the
Employer is making its contribution.


However, Employer Elective Contributions accumulated through payroll deductions
shall be paid to the Trustee as of the earliest date on which such contributions
can reasonably be segregated from the Employer’s general assets, but in any
event within fifteen business days of the first day of the month following the
month in which such amounts would otherwise have been payable to the Participant
in cash. The provisions of Department of Labor Regulations Sec.2510.3-102 are
incorporated herein by reference. Furthermore, any additional Employer
contributions which are allocable to the Participant’s Elective Account for a
Plan Year shall be paid to the Plan no later than the twelve-month period
immediately following the close of such Plan Year.


4.4 ALLOCATION OF CONTRIBUTION AND EARNINGS


(a) The Administrator shall establish and maintain an account in the name of
each Participant to which the Administrator shall credit as of each Anniversary
Date, or other Valuation Date, all amounts allocated to each such Participant as
set forth herein.


(b) The Employer shall provide the Administrator with all information required
by the Administrator to make a proper allocation of the Employer contributions
for each Plan Year. Within a reasonable period of time after the date of receipt
by the Administrator of such information, the Administrator shall allocate such
contribution as follows:


(1) With respect to the Employer Elective Contribution made pursuant to Section
4.1(a), to each Participant's Elective Account in an amount equal to each such
Participant's Deferred Compensation for the year.


22

--------------------------------------------------------------------------------


 
(2) With respect to the Employer Non-Elective Contribution made pursuant to
Section 4.1(b), to each Participant's Account in accordance with Section 4.1(b).
 
Only Participants who have completed a Year of Service during the Plan Year and
are actively employed on the last day of the Plan Year shall be eligible to
share in the matching contribution for the year.


(c) On or before each Anniversary Date any amounts which became Forfeitures
since the last Anniversary Date may be used to satisfy any contribution that may
be required pursuant to Section 3.5 and/or 6.9, or be used to pay any
administrative expenses of the Plan. The remaining Forfeitures, if any, shall be
used to reduce the contribution of the Employer hereunder for the Plan Year in
which such Forfeitures occur.


(d) For any Top Heavy Plan Year, Non-Key Employees not otherwise eligible to
share in the allocation of contributions as provided above, shall receive the
minimum allocation provided for in Section 4.4(f) if eligible pursuant to the
provisions of Section 4.4(h).


(e) As of each Valuation Date, any earnings or losses (net appreciation or net
depreciation) of the Trust Fund shall be allocated in the same proportion that
each Participant's and Former Participant's time weighted average nonsegregated
accounts bear to the total of all Participants' and Former Participants' time
weighted average nonsegregated accounts as of such date. Earnings or losses with
respect to a Participant's Directed Account shall be allocated in accordance
with Section 4.12.


Participants' transfers from other qualified plans deposited in the general
Trust Fund shall share in any earnings and losses (net appreciation or net
depreciation) of the Trust Fund in the same manner provided above. Each
segregated account maintained on behalf of a Participant shall be credited or
charged with its separate earnings and losses.


(f) Minimum Allocations Required for Top Heavy Plan Years: Notwithstanding the
foregoing, for any Top Heavy Plan Year, the sum of the Employer contributions
allocated to the Participant's Combined Account of each Non-Key Employee shall
be equal to at least three percent (3%) of such Non-Key Employee's "415
Compensation" (reduced by contributions and forfeitures, if any, allocated to
each Non-Key Employee in any defined contribution plan included with this Plan
in a Required Aggregation Group). However, if (1) the sum of the Employer
contributions allocated to the Participant's Combined Account of each Key
Employee for such Top Heavy Plan Year is less than three percent (3%) of each
Key Employee's "415 Compensation" and (2) this Plan is not required to be
included in an Aggregation Group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, the sum of the Employer
contributions allocated to the Participant's Combined Account of each Non-Key
Employee shall be equal to the largest percentage allocated to the Participant's
Combined Account of any Key Employee. However, in determining whether a Non-Key
Employee has received the required minimum allocation, such Non-Key Employee's
Deferred Compensation and matching contributions needed to satisfy the "Actual
Contribution Percentage" tests pursuant to Section 4.7(a) shall not be taken
into account.


23

--------------------------------------------------------------------------------


 
However, no such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group.


(g) For purposes of the minimum allocations set forth above, the percentage
allocated to the Participant's Combined Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions allocated on behalf
of such Key Employee divided by the "415 Compensation" for such Key Employee.


(h) For any Top Heavy Plan Year, the minimum allocations set forth above shall
be allocated to the Participant's Combined Account of all Non-Key Employees who
are Participants and who are employed by the Employer on the last day of the
Plan Year, including Non-Key Employees who have (1) failed to complete a Year of
Service; and (2) declined to make mandatory contributions (if required) or, in
the case of a cash or deferred arrangement, elective contributions to the Plan.


(i) For the purposes of this Section, "415 Compensation" in excess of $150,000
(or such other amount provided in the Code) shall be disregarded. Such amount
shall be adjusted for increases in the cost of living in accordance with Code
Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of
any calendar year shall be effective for the Plan Year beginning with or within
such calendar year. If "415 Compensation" for any prior determination period is
taken into account in determining a Participant's minimum benefit for the
current Plan Year, the "415 Compensation" for such determination period is
subject to the applicable annual "415 Compensation" limit in effect for that
prior period. For this purpose, in determining the minimum benefit in Plan Years
beginning on or after January 1, 1989, the annual "415 Compensation" limit in
effect for determination periods beginning before that date is $200,000 (or such
other amount as adjusted for increases in the cost of living in accordance with
Code Section 415(d) for determination periods beginning on or after January 1,
1989, and in accordance with Code Section 401(a)(17)(B) for determination
periods beginning on or after January 1, 1994). For determination periods
beginning prior to January 1, 1989, the $200,000 limit shall apply only for Top
Heavy Plan Years and shall not be adjusted. For any short Plan Year the "415
Compensation" limit shall be an amount equal to the "415 Compensation" limit for
the calendar year in which the Plan Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Plan Year by twelve (12).


(j) Notwithstanding anything herein to the contrary, Participants who terminated
employment for any reason during the Plan Year shall share in the salary
reduction contributions made by the Employer for the year of termination without
regard to the Hours of Service credited.


24

--------------------------------------------------------------------------------


 
(k) Notwithstanding anything in this Section to the contrary, all information
necessary to properly reflect a given transaction may not be available until
after the date specified herein for processing such transaction, in which case
the transaction will be reflected when such information is received and
processed. Subject to express limits that may be imposed under the Code, the
processing of any contribution, distribution or other transaction may be delayed
for any legitimate business reason (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
force majeure, the failure of a service provider to timely receive values or
prices, and the correction for errors or omissions or the errors or omissions of
any service provider). The processing date of a transaction will be binding for
all purposes of the Plan.


(l) Notwithstanding anything to the contrary, if this is a Plan that would
otherwise fail to meet the requirements of Code Section 410(b)(1) and the
Regulations thereunder because Employer contributions would not be allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules shall apply:


(1) The group of Participants eligible to share in the Employer's contribution
for the Plan Year shall be expanded to include the minimum number of
Participants who would not otherwise be eligible as are necessary to satisfy the
applicable test specified above. The specific Participants who shall become
eligible under the terms of this paragraph shall be those who have not separated
from service prior to the last day of the Plan Year and have completed the
greatest number of Hours of Service in the Plan Year.


(2) If after application of paragraph (1) above, the applicable test is still
not satisfied, then the group of Participants eligible to share in the
Employer's contribution for the Plan Year shall be further expanded to include
the minimum number of Participants who have separated from service prior to the
last day of the Plan Year as are necessary to satisfy the applicable test. The
specific Participants who shall become eligible to share shall be those
Participants who have completed the greatest number of Hours of Service in the
Plan Year before terminating employment.


(3) Nothing in this Section shall permit the reduction of a Participant's
accrued benefit. Therefore any amounts that have previously been allocated to
Participants may not be reallocated to satisfy these requirements. In such
event, the Employer shall make an additional contribution equal to the amount
such affected Participants would have received had they been included in the
allocations, even if it exceeds the amount which would be deductible under Code
Section 404. Any adjustment to the allocations pursuant to this paragraph shall
be considered a retroactive amendment adopted by the last day of the Plan Year.


25

--------------------------------------------------------------------------------


 
4.5 ACTUAL DEFERRAL PERCENTAGE TESTS


(a) Maximum Annual Allocation: For each Plan Year beginning after December 31,
1996, the annual allocation derived from Employer Elective Contributions to a
Highly Compensated Participant's Elective Account shall satisfy one of the
following tests:


(1) The "Actual Deferral Percentage" for the Highly Compensated Participant
group shall not be more than the "Actual Deferral Percentage" of the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the "Actual Deferral Percentage" for the
Non-Highly Compensated Participant group) multiplied by 1.25, or


(2) The excess of the "Actual Deferral Percentage" for the Highly Compensated
Participant group over the "Actual Deferral Percentage" for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the "Actual Deferral Percentage" for the
Non-Highly Compensated Participant group) shall not be more than two percentage
points. Additionally, the "Actual Deferral Percentage" for the Highly
Compensated Participant group shall not exceed the "Actual Deferral Percentage"
for the Non-Highly Compensated Participant group (for the preceding Plan Year if
the prior year testing method is used to calculate the "Actual Deferral
Percentage" for the Non-Highly Compensated Participant group) multiplied by 2.
The provisions of Code Section 401(k)(3) and Regulation 1.401(k)-1(b) are
incorporated herein by reference.


However, in order to prevent the multiple use of the alternative method
described in (2) above and in Code Section 401(m)(9)(A), any Highly Compensated
Participant eligible to make elective deferrals pursuant to Section 4.2 and to
make Employee contributions or to receive matching contributions under this Plan
or under any other plan maintained by the Employer or an Affiliated Employer
shall have a combination of such Participant's Elective Contributions and
Employer matching contributions reduced pursuant to Section 4.6(a) and
Regulation 1.401(m)-2, the provisions of which are incorporated herein by
reference.


(b) For the purposes of this Section "Actual Deferral Percentage" means, with
respect to the Highly Compensated Participant group and Non-Highly Compensated
Participant group for a Plan Year, the average of the ratios, calculated
separately for each Participant in such group, of the amount of Employer
Elective Contributions allocated to each Participant's Elective Account for such
Plan Year, to such Participant's "414(s) Compensation" for such Plan Year. The
actual deferral ratio for each Participant and the "Actual Deferral Percentage"
for each group shall be calculated to the nearest one-hundredth of one percent.
Employer Elective Contributions allocated to each Non-Highly Compensated
Participant's Elective Account shall be reduced by Excess Deferred Compensation
to the extent such excess amounts are made under this Plan or any other plan
maintained by the Employer.


26

--------------------------------------------------------------------------------


 
Notwithstanding the above, if the prior year test method is used to calculate
the "Actual Deferral Percentage" for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, the "Actual
Deferral Percentage" for the Non-Highly Compensated Participant group for the
preceding Plan Year shall be calculated pursuant to the provisions of the Plan
then in effect.


(c) For the purposes of Sections 4.5(a) and 4.6, a Highly Compensated
Participant and a Non-Highly Compensated Participant shall include any Employee
eligible to make a deferral election pursuant to Section 4.2, whether or not
such deferral election was made or suspended pursuant to Section 4.2.


Notwithstanding the above, if the prior year testing method is used to calculate
the "Actual Deferral Percentage" for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 4.5(a) and 4.6, a Non-Highly Compensated Participant shall include any
such Employee eligible to make a deferral election, whether or not such deferral
election was made or suspended, pursuant to the provisions of the Plan in effect
for the preceding Plan Year.


(d) For the purposes of this Section and Code Sections 401(a)(4), 410(b) and
401(k), if two or more plans which include cash or deferred arrangements are
considered one plan for the purposes of Code Section 401(a)(4) or 410(b) (other
than Code Section 410(b)(2)(A)(ii)), the cash or deferred arrangements included
in such plans shall be treated as one arrangement. In addition, two or more cash
or deferred arrangements may be considered as a single arrangement for purposes
of determining whether or not such arrangements satisfy Code Sections 401(a)(4),
410(b) and 401(k). In such a case, the cash or deferred arrangements included in
such plans and the plans including such arrangements shall be treated as one
arrangement and as one plan for purposes of this Section and Code Sections
401(a)(4), 410(b) and 401(k). Any adjustment to the Non-Highly Compensated
Participant actual deferral ratio for the prior year shall be made in accordance
with Internal Revenue Service Notice 98-1 and any superseding guidance. Plans
may be aggregated under this paragraph (d) only if they have the same plan year.
Notwithstanding the above, for Plan Years beginning after December 31, 1996, if
two or more plans which include cash or deferred arrangements are permissively
aggregated under Regulation 1.410(b)-7(d), all plans permissively aggregated
must use either the current year testing method or the prior year testing method
for the testing year.


Notwithstanding the above, an employee stock ownership plan described in Code
Section 4975(e)(7) or 409 may not be combined with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(k).


(e) For the purposes of this Section, if a Highly Compensated Participant is a
Participant under two or more cash or deferred arrangements (other than a cash
or deferred arrangement which is part of an employee stock ownership plan as
defined in Code Section 4975(e)(7) or 409) of the Employer or an Affiliated
Employer, all such cash or deferred arrangements shall be treated as one cash or
deferred arrangement for the purpose of determining the actual deferral ratio
with respect to such Highly Compensated Participant. However, if the cash or
deferred arrangements have different plan years, this paragraph shall be applied
by treating all cash or deferred arrangements ending with or within the same
calendar year as a single arrangement.


27

--------------------------------------------------------------------------------


 
(f) For the purpose of this Section, for Plan Years beginning after December 31,
1996, unless otherwise provided below, when calculating the "Actual Deferral
Percentage" for the Non-Highly Compensated Participant group, the current year
testing method shall be used. Any change from the current year testing method to
the prior year testing method shall be made pursuant to Internal Revenue Service
Notice 98-1, Section VII (or superseding guidance), the provisions of which are
incorporated herein by reference.


For the Plan Year beginning after December 31, 1996, the current year testing
method shall be used.


For the Plan Year beginning after December 31, 1997, the prior year testing
method shall be used.


For the Plan Year beginning after December 31, 1998, the current year testing
method shall be used.


For the Plan Year beginning after December 31, 1999, the current year testing
method shall be used.


For the Plan Year beginning after December 31, 2000, the current year testing
method shall be used.


(g) Notwithstanding anything in this Section to the contrary, the provisions of
this Section and Section 4.6 may be applied separately (or will be applied
separately to the extent required by Regulations) to each plan within the
meaning of Regulation 1.401(k)-1(g)(11). Furthermore, for Plan Years beginning
after December 31, 1998, the provisions of Code Section 401(k)(3)(F) may be used
to exclude from consideration all Non-Highly Compensated Employees who have not
satisfied the minimum age and service requirements of Code Section 410(a)(1)(A).


4.6 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS


In the event (or if it is anticipated) that the initial allocations of the
Employer Elective Contributions made pursuant to Section 4.4 do (or might) not
satisfy one of the tests set forth in Section 4.5(a) for Plan Years beginning
after December 31, 1996, the Administrator shall adjust Excess Contributions
pursuant to the options set forth below:


(a) On or before the fifteenth day of the third month following the end of each
Plan Year, but in no event later than the close of the following Plan Year, the
Highly Compensated Participant having the largest dollar amount of Elective
Contributions shall have a portion of such Participant's Elective Contributions
distributed until the total amount of Excess Contributions has been distributed,
or until the amount of such Participant's Elective Contributions equals the
Elective Contributions of the Highly Compensated Participant having the second
largest dollar amount of Elective Contributions. This process shall continue
until the total amount of Excess Contributions has been distributed. In
determining the amount of Excess Contributions to be distributed with respect to
an affected Highly Compensated Participant as determined herein, such amount
shall be reduced pursuant to Section 4.2(f) by any Excess Deferred Compensation
previously distributed to such affected Highly Compensated Participant for such
Participant's taxable year ending with or within such Plan Year.


28

--------------------------------------------------------------------------------


 
(1) With respect to the distribution of Excess Contributions pursuant to
(a) above, such distribution:


(i) may be postponed but not later than the close of the Plan Year following the
Plan Year to which they are allocable;


(ii) shall be adjusted for Income; and


(iii) shall be designated by the Employer as a distribution of Excess
Contributions (and Income).


(2) Any distribution of less than the entire amount of Excess Contributions
shall be treated as a pro rata distribution of Excess Contributions and Income.
 
(3) Matching contributions which relate to Excess Contributions shall be
forfeited unless the related matching contribution is distributed as an Excess
Aggregate Contribution pursuant to Section 4.8.


(b) Notwithstanding the above, within twelve (12) months after the end of the
Plan Year, the Employer may make a special Qualified Non-Elective Contribution
in accordance with one of the following provisions which contribution shall be
allocated to the Participant's Elective Account of each Non-Highly Compensated
Participant eligible to share in the allocation in accordance with such
provision. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:


(1) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant's 414(s) Compensation for the year (or prior year if the
prior year testing method is being used) bears to the total 414(s) Compensation
of all Non-Highly Compensated Participants for such year.


(2) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant electing salary reductions pursuant to Section 4.2 in
the same proportion that each such Non-Highly Compensated Participant's Deferred
Compensation for the year (or at the end of the prior Plan Year if the prior
year testing method is being used) bears to the total Deferred Compensation of
all such Non-Highly Compensated Participants for such year.


29

--------------------------------------------------------------------------------


 
(3) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated in equal amounts (per capita).


(4) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants electing salary reductions pursuant to
Section 4.2 in an amount sufficient to satisfy (or to prevent an anticipated
failure of) one of the tests set forth in Section 4.5(a). Such contribution
shall be allocated for the year (or at the end of the prior Plan Year if the
prior year testing method is used) to each Non-Highly Compensated Participant
electing salary reductions pursuant to Section 4.2 in equal amounts (per
capita).


(5) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated to the Non-Highly Compensated Participant
having the lowest 414(s) Compensation, until one of the tests set forth in
Section 4.5(a) is satisfied (or is anticipated to be satisfied), or until such
Non-Highly Compensated Participant has received the maximum "annual addition"
pursuant to Section 4.9. This process shall continue until one of the tests set
forth in Section 4.5(a) is satisfied (or is anticipated to be satisfied).


Notwithstanding the above, at the Employer's discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year (or at the end of
the prior Plan Year if the prior year testing method is being used) shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.


Notwithstanding the above, for Plan Years beginning after December 31, 1998, if
the testing method changes from the current year testing method to the prior
year testing method, then for purposes of preventing the double counting of
Qualified Non-Elective Contributions for the first testing year for which the
change is effective, any special Qualified Non-Elective Contribution on behalf
of Non-Highly Compensated Participants used to satisfy the "Actual Deferral
Percentage" or "Actual Contribution Percentage" test under the current year
testing method for the prior year testing year shall be disregarded.
 
30

--------------------------------------------------------------------------------


 
(c) If during a Plan Year, it is projected that the aggregate amount of Elective
Contributions to be allocated to all Highly Compensated Participants under this
Plan would cause the Plan to fail the tests set forth in Section 4.5(a), then
the Administrator may automatically reduce the deferral amount of affected
Highly Compensated Participants, beginning with the Highly Compensated
Participant who has the highest deferral ratio until it is anticipated the Plan
will pass the tests or until the actual deferral ratio equals the actual
deferral ratio of the Highly Compensated Participant having the next highest
actual deferral ratio. This process may continue until it is anticipated that
the Plan will satisfy one of the tests set forth in Section 4.5(a).
Alternatively, the Employer may specify a maximum percentage of Compensation
that may be deferred.


(d) Any Excess Contributions (and Income) which are distributed on or after
2 1/2 months after the end of the Plan Year shall be subject to the ten percent
(10%) Employer excise tax imposed by Code Section 4979.


4.7 ACTUAL CONTRIBUTION PERCENTAGE TESTS


(a) The "Actual Contribution Percentage" for Plan Years beginning after December
31, 1996 for the Highly Compensated Participant group shall not exceed the
greater of:


(1) 125 percent of such percentage for the Non-Highly Compensated Participant
group (for the preceding Plan Year if the prior year testing method is used to
calculate the "Actual Contribution Percentage" for the Non-Highly Compensated
Participant group); or


(2) the lesser of 200 percent of such percentage for the Non-Highly Compensated
Participant group (for the preceding Plan Year if the prior year testing method
is used to calculate the "Actual Contribution Percentage" for the Non-Highly
Compensated Participant group), or such percentage for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the "Actual Contribution Percentage" for the
Non-Highly Compensated Participant group) plus 2 percentage points. However, to
prevent the multiple use of the alternative method described in this paragraph
and Code Section 401(m)(9)(A), any Highly Compensated Participant eligible to
make elective deferrals pursuant to Section 4.2 or any other cash or deferred
arrangement maintained by the Employer or an Affiliated Employer and to make
Employee contributions or to receive matching contributions under this Plan or
under any plan maintained by the Employer or an Affiliated Employer shall have a
combination of Elective Contributions and Employer matching contributions
reduced pursuant to Regulation 1.401(m)-2 and Section 4.8(a). The provisions of
Code Section 401(m) and Regulations 1.401(m)-1(b) and 1.401(m)-2 are
incorporated herein by reference.
 
31

--------------------------------------------------------------------------------


 
(b) For the purposes of this Section and Section 4.8, "Actual Contribution
Percentage" for a Plan Year means, with respect to the Highly Compensated
Participant group and Non-Highly Compensated Participant group (for the
preceding Plan Year if the prior year testing method is used to calculate the
"Actual Contribution Percentage" for the Non-Highly Compensated Participant
group), the average of the ratios (calculated separately for each Participant in
each group and rounded to the nearest one-hundredth of one percent) of:


(1) the sum of Employer matching contributions made pursuant to Section 4.1(b)
on behalf of each such Participant for such Plan Year; to


(2) the Participant's "414(s) Compensation" for such Plan Year.


Notwithstanding the above, if the prior year testing method is used to calculate
the "Actual Contribution Percentage" for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 4.7(a), the "Actual Contribution Percentage" for the Non-Highly
Compensated Participant group for the preceding Plan Year shall be determined
pursuant to the provisions of the Plan then in effect.


(c) For purposes of determining the "Actual Contribution Percentage," only
Employer matching contributions contributed to the Plan prior to the end of the
succeeding Plan Year shall be considered. In addition, the Administrator may
elect to take into account, with respect to Employees eligible to have Employer
matching contributions pursuant to Section 4.1(b) allocated to their accounts,
elective deferrals (as defined in Regulation 1.402(g)-1(b)) and qualified
non-elective contributions (as defined in Code Section 401(m)(4)(C)) contributed
to any plan maintained by the Employer. Such elective deferrals and qualified
non-elective contributions shall be treated as Employer matching contributions
subject to Regulation 1.401(m)-1(b)(5) which is incorporated herein by
reference. However, the Plan Year must be the same as the plan year of the plan
to which the elective deferrals and the qualified non-elective contributions are
made.


(d) For purposes of this Section and Code Sections 401(a)(4), 410(b) and 401(m),
if two or more plans of the Employer to which matching contributions, Employee
contributions, or both, are made are treated as one plan for purposes of Code
Sections 401(a)(4) or 410(b) (other than the average benefits test under Code
Section 410(b)(2)(A)(ii)), such plans shall be treated as one plan. In addition,
two or more plans of the Employer to which matching contributions, Employee
contributions, or both, are made may be considered as a single plan for purposes
of determining whether or not such plans satisfy Code Sections 401(a)(4), 410(b)
and 401(m). In such a case, the aggregated plans must satisfy this Section and
Code Sections 401(a)(4), 410(b) and 401(m) as though such aggregated plans were
a single plan. Any adjustment to the Non-Highly Compensated Participant actual
contribution ratio for the prior year shall be made in accordance with Internal
Revenue Service Notice 98-1 and any superseding guidance. Plans may be
aggregated under this paragraph (d) only if they have the same plan year.
Notwithstanding the above, for Plan Years beginning after December 31, 1996, if
two or more plans which include cash or deferred arrangements are permissively
aggregated under Regulation 1.410(b)-7(d), all plans permissively aggregated
must use either the current year testing method or the prior year testing method
for the testing year.
 
32

--------------------------------------------------------------------------------


 
Notwithstanding the above, an employee stock ownership plan described in Code
Section 4975(e)(7) or 409 may not be aggregated with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(m).


(e) If a Highly Compensated Participant is a Participant under two or more plans
(other than an employee stock ownership plan as defined in Code
Section 4975(e)(7) or 409) which are maintained by the Employer or an Affiliated
Employer to which matching contributions, Employee contributions, or both, are
made, all such contributions on behalf of such Highly Compensated Participant
shall be aggregated for purposes of determining such Highly Compensated
Participant's actual contribution ratio. However, if the plans have different
plan years, this paragraph shall be applied by treating all plans ending with or
within the same calendar year as a single plan.


(f) For purposes of Sections 4.7(a) and 4.8, a Highly Compensated Participant
and Non-Highly Compensated Participant shall include any Employee eligible to
have Employer matching contributions (whether or not a deferral election was
made or suspended) allocated to the Participant's account for the Plan Year.


Notwithstanding the above, if the prior year testing method is used to calculate
the "Actual Contribution Percentage" for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for the
purposes of Section 4.7(a), a Non-Highly Compensated Participant shall include
any such Employee eligible to have Employer matching contributions (whether or
not a deferral election was made or suspended) allocated to the Participant's
account for the preceding Plan Year pursuant to the provisions of the Plan then
in effect.


(g) For the purpose of this Section, for Plan Years beginning after December 31,
1996, unless otherwise provided below, when calculating the "Actual Contribution
Percentage" for the Non-Highly Compensated Participant group, the current year
testing method shall be used. Any change from the current year testing method to
the prior year testing method shall be made pursuant to Internal Revenue Service
Notice 98-1, Section VII (or superseding guidance), the provisions of which are
incorporated herein by reference.


For the Plan Year beginning after December 31, 1996, the current year testing
method shall be used.


For the Plan Year beginning after December 31, 1997, the prior year testing
method shall be used.


For the Plan Year beginning after December 31, 1998, the current year testing
method shall be used.


For the Plan Year beginning after December 31, 1999, the current year testing
method shall be used.
 
33

--------------------------------------------------------------------------------


 
For the Plan Year beginning after December 31, 2000, the current year testing
method shall be used.


(h) Notwithstanding anything in this Section to the contrary, the provisions of
this Section and Section 4.8 may be applied separately (or will be applied
separately to the extent required by Regulations) to each plan within the
meaning of Regulation 1.401(k)-1(g)(11). Furthermore, for Plan Years beginning
after December 31, 1998, the provisions of Code Section 401(k)(3)(F) may be used
to exclude from consideration all Non-Highly Compensated Employees who have not
satisfied the minimum age and service requirements of Code Section 410(a)(1)(A).


4.8 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS


(a) In the event (or if it is anticipated) that, for Plan Years beginning after
December 31, 1996, the "Actual Contribution Percentage" for the Highly
Compensated Participant group exceeds (or might exceed) the "Actual Contribution
Percentage" for the Non-Highly Compensated Participant group pursuant to Section
4.7(a), the Administrator (on or before the fifteenth day of the third month
following the end of the Plan Year, but in no event later than the close of the
following Plan Year) shall direct the Trustee to distribute to the Highly
Compensated Participant having the largest dollar amount of contributions
determined pursuant to Section 4.7(b)(1), the Vested portion of such
contributions (and Income allocable to such contributions) and, if forfeitable,
forfeit such non-Vested contributions attributable to Employer matching
contributions (and Income allocable to such forfeitures) until the total amount
of Excess Aggregate Contributions has been distributed, or until the
Participant's remaining amount equals the amount of contributions determined
pursuant to Section 4.7(b)(1) of the Highly Compensated Participant having the
second largest dollar amount of contributions. This process shall continue until
the total amount of Excess Aggregate Contributions has been distributed.


(b) Any distribution and/or forfeiture of less than the entire amount of Excess
Aggregate Contributions (and Income) shall be treated as a pro rata distribution
and/or forfeiture of Excess Aggregate Contributions and Income. Distribution of
Excess Aggregate Contributions shall be designated by the Employer as a
distribution of Excess Aggregate Contributions (and Income). Forfeitures of
Excess Aggregate Contributions shall be treated in accordance with Section 4.4.


(c) Excess Aggregate Contributions, including forfeited matching contributions,
shall be treated as Employer contributions for purposes of Code Sections 404 and
415 even if distributed from the Plan.


Forfeited matching contributions that are reallocated to Participants' Accounts
for the Plan Year in which the forfeiture occurs shall be treated as an "annual
addition" pursuant to Section 4.9(b) for the Participants to whose Accounts they
are reallocated and for the Participants from whose Accounts they are forfeited.


34

--------------------------------------------------------------------------------



(d) The determination of the amount of Excess Aggregate Contributions with
respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to be treated as after-tax voluntary Employee
contributions due to recharacterization for the plan year of any other qualified
cash or deferred arrangement (as defined in Code Section 401(k)) maintained by
the Employer that ends with or within the Plan Year or which are treated as
after-tax voluntary Employee contributions due to recharacterization pursuant to
Section 4.6(a).


(e) If during a Plan Year the projected aggregate amount of Employer matching
contributions to be allocated to all Highly Compensated Participants under this
Plan would, by virtue of the tests set forth in Section 4.7(a), cause the Plan
to fail such tests, then the Administrator may automatically reduce
proportionately or in the order provided in Section 4.8(a) each affected Highly
Compensated Participant's projected share of such contributions by an amount
necessary to satisfy one of the tests set forth in Section 4.7(a).


(f) Notwithstanding the above, within twelve (12) months after the end of the
Plan Year, the Employer may make a special Qualified Non-Elective Contribution
in accordance with one of the following provisions which contribution shall be
allocated to the Participant's Account of each Non-Highly Compensated eligible
to share in the allocation in accordance with such provision. The Employer shall
provide the Administrator with written notification of the amount of the
contribution being made and for which provision it is being made pursuant to:


(1) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant's 414(s) Compensation for the year (or prior year if the
prior year testing method is being used) bears to the total 414(s) Compensation
of all Non-Highly Compensated Participants for such year.


(2) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant electing salary reductions pursuant to Section 4.2 in
the same proportion that each such Non-Highly Compensated Participant's Deferred
Compensation for the year (or at the end of the prior Plan Year if the prior
year testing method is being used) bears to the total Deferred Compensation of
all such Non-Highly Compensated Participants for such year.


(3) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated in equal amounts (per capita).
 
35

--------------------------------------------------------------------------------


 
(4) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants electing salary reductions pursuant to
Section 4.2 in an amount sufficient to satisfy (or to prevent an anticipated
failure of) one of the tests set forth in Section 4.5(a). Such contribution
shall be allocated for the year (or at the end of the prior Plan Year if the
prior year testing method is used) to each Non-Highly Compensated Participant
electing salary reductions pursuant to Section 4.2 in equal amounts (per
capita).


(5) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated to the Non-Highly Compensated Participant
having the lowest 414(s) Compensation, until one of the tests set forth in
Section 4.7 is satisfied (or is anticipated to be satisfied), or until such
Non-Highly Compensated Participant has received the maximum "annual addition"
pursuant to Section 4.9. This process shall continue until one of the tests set
forth in Section 4.7 is satisfied (or is anticipated to be satisfied).


Notwithstanding the above, at the Employer's discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year (or at the end of
the prior Plan Year if the prior year testing method is being used) shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.


Notwithstanding the above, for Plan Years beginning after December 31, 1998, if
the testing method changes from the current year testing method to the prior
year testing method, then for purposes of preventing the double counting of
Qualified Non-Elective Contributions for the first testing year for which the
change is effective, any special Qualified Non-Elective Contribution on behalf
of Non-Highly Compensated Participants used to satisfy the "Actual Deferral
Percentage" or "Actual Contribution Percentage" test under the current year
testing method for the prior year testing year shall be disregarded.


(g) Any Excess Aggregate Contributions (and Income) which are distributed on or
after 2 1/2 months after the end of the Plan Year shall be subject to the ten
percent (10%) Employer excise tax imposed by Code Section 4979.
 
36

--------------------------------------------------------------------------------


 
4.9 MAXIMUM ANNUAL ADDITIONS


(a) Notwithstanding the foregoing, for "limitation years" beginning after
December 31, 1994, the maximum "annual additions" credited to a Participant's
accounts for any "limitation year" shall equal the lesser of: (1) $30,000
adjusted annually as provided in Code Section 415(d) pursuant to the
Regulations, or (2) twenty-five percent (25%) of the Participant's "415
Compensation" for such "limitation year." If the Employer contribution that
would otherwise be contributed or allocated to the Participant's accounts would
cause the "annual additions" for the "limitation year" to exceed the maximum
"annual additions," the amount contributed or allocated will be reduced so that
the "annual additions" for the "limitation year" will equal the maximum "annual
additions," and any amount in excess of the maximum "annual additions," which
would have been allocated to such Participant may be allocated to other
Participants. For any short "limitation year," the dollar limitation in (1)
above shall be reduced by a fraction, the numerator of which is the number of
full months in the short "limitation year" and the denominator of which is
twelve (12).


(b) For purposes of applying the limitations of Code Section 415, "annual
additions" means the sum credited to a Participant's accounts for any
"limitation year" of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer and (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer. Except, however, the "415
Compensation" percentage limitation referred to in paragraph (a)(2) above shall
not apply to: (1) any contribution for medical benefits (within the meaning of
Code Section 419A(f)(2)) after separation from service which is otherwise
treated as an "annual addition," or (2) any amount otherwise treated as an
"annual addition" under Code Section 415(l)(1).


(c) For purposes of applying the limitations of Code Section 415, the transfer
of funds from one qualified plan to another is not an "annual addition." In
addition, the following are not Employee contributions for the purposes of
Section 4.9(b)(2): (1) rollover contributions (as defined in Code Sections
402(e)(6), 403(a)(4), 403(b)(8) and 408(d)(3)); (2) repayments of loans made to
a Participant from the Plan; (3) repayments of distributions received by an
Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).


(d) For purposes of applying the limitations of Code Section 415, the
"limitation year" shall be the Plan Year.


(e) For the purpose of this Section, all qualified defined contribution plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined contribution plan.


(f) For the purpose of this Section, if the Employer is a member of a controlled
group of corporations, trades or businesses under common control (as defined by
Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code
Section 415(h)), is a member of an affiliated service group (as defined by Code
Section 414(m)), or is a member of a group of entities required to be aggregated
pursuant to Regulations under Code Section 414(o), all Employees of such
Employers shall be considered to be employed by a single Employer.
 
37

--------------------------------------------------------------------------------


 
(g) For the purpose of this Section, if this Plan is a Code Section 413(c) plan,
each Employer who maintains this Plan will be considered to be a separate
Employer.


(h)(1) If a Participant participates in more than one defined contribution plan
maintained by the Employer which have different Anniversary Dates, the maximum
"annual additions" under this Plan shall equal the maximum "annual additions"
for the "limitation year" minus any "annual additions" previously credited to
such Participant's accounts during the "limitation year."


(2) If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, "annual
additions" will be credited to the Participant's accounts under the defined
contribution plan subject to Code Section 412 prior to crediting "annual
additions" to the Participant's accounts under the defined contribution plan not
subject to Code Section 412.


(3) If a Participant participates in more than one defined contribution plan not
subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum "annual additions" under this Plan shall equal the
product of (A) the maximum "annual additions" for the "limitation year" minus
any "annual additions" previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the "annual
additions" which would be credited to such Participant's accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such "annual additions" for all plans described in this
subparagraph.


(i) Notwithstanding anything contained in this Section to the contrary, the
limitations, adjustments and other requirements prescribed in this Section shall
at all times comply with the provisions of Code Section 415 and the Regulations
thereunder.


4.10 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS


(a) If, as a result of a reasonable error in estimating a Participant's
Compensation, a reasonable error in determining the amount of elective deferrals
(within the meaning of Code Section 402(g)(3)) that may be made with respect to
any Participant under the limits of Section 4.9 or other facts and circumstances
to which Regulation 1.415-6(b)(6) shall be applicable, the "annual additions"
under this Plan would cause the maximum "annual additions" to be exceeded for
any Participant, the "excess amount" will be disposed of in one of the following
manners, as uniformly determined by the Administrator for all Participants
similarly situated.
 
38

--------------------------------------------------------------------------------


 
(1) Any matched Deferred Compensation and Employer matching contributions which
relate to such Deferred Compensation will be proportionately reduced to the
extent they would reduce the "excess amount." The Deferred Compensation (and for
"limitation years" beginning after December 31, 1995, any gains attributable to
such Deferred Compensation) will be distributed to the Participant and the
Employer matching contributions (and for "limitation years" beginning after
December 31, 1995, any gains attributable to such matching contributions) will
be used to reduce the Employer contribution in the next "limitation year";


(2) If, after the application of subparagraph (1) above, an "excess amount"
still exists, and the Participant is covered by the Plan at the end of the
"limitation year," the "excess amount" will be used to reduce the Employer
contribution for such Participant in the next "limitation year," and each
succeeding "limitation year" if necessary;


(3) If, after the application of subparagraphs (1) and (2) above, an "excess
amount" still exists, and the Participant is not covered by the Plan at the end
of the "limitation year," the "excess amount" will be held unallocated in a
"Section 415 suspense account." The "Section 415 suspense account" will be
applied to reduce future Employer contributions for all remaining Participants
in the next "limitation year," and each succeeding "limitation year" if
necessary;


(4) If a "Section 415 suspense account" is in existence at any time during the
"limitation year" pursuant to this Section, it will not participate in the
allocation of investment gains and losses of the Trust Fund. If a "Section 415
suspense account" is in existence at any time during a particular "limitation
year," all amounts in the "Section 415 suspense account" must be allocated and
reallocated to Participants' accounts before any Employer contributions or any
Employee contributions may be made to the Plan for that "limitation year."
Except as provided in (1) above, "excess amounts" may not be distributed to
Participants or Former Participants.


(b) For purposes of this Article, "excess amount" for any Participant for a
"limitation year" shall mean the excess, if any, of (1) the "annual additions"
which would be credited to the Participant's account under the terms of the Plan
without regard to the limitations of Code Section 415 over (2) the maximum
"annual additions" determined pursuant to Section 4.9.


(c) For purposes of this Section, "Section 415 suspense account" shall mean an
unallocated account equal to the sum of "excess amounts" for all Participants in
the Plan during the "limitation year."
 
39

--------------------------------------------------------------------------------


 
4.11 ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS


(a) With the consent of the Administrator, amounts may be transferred (within
the meaning of Code Section 414(l)) to this Plan from other tax qualified plans
under Code Section 401(a) by Eligible Employees, provided the trust from which
such funds are transferred permits the transfer to be made and the transfer will
not jeopardize the tax exempt status of the Plan or Trust or create adverse tax
consequences for the Employer. Prior to accepting any transfers to which this
Section applies, the Administrator may require an opinion of counsel that the
amounts to be transferred meet the requirements of this Section. The amounts
transferred shall be set up in a separate account herein referred to as a
Participant's Transfer/Rollover Account. Such account shall be fully Vested at
all times and shall not be subject to Forfeiture for any reason.


Except as permitted by Regulations (including Regulation 1.411(d)-4), amounts
attributable to elective contributions (as defined in Regulation
1.401(k)-1(g)(3)), including amounts treated as elective contributions, which
are transferred from another qualified plan in a plan-to-plan transfer (other
than a direct rollover) shall be subject to the distribution limitations
provided for in Regulation 1.401(k)-1(d).


(b) With the consent of the Administrator, the Plan may accept a "rollover" by
Eligible Employees, provided the "rollover" will not jeopardize the tax exempt
status of the Plan or create adverse tax consequences for the Employer. Prior to
accepting any "rollovers" to which this Section applies, the Administrator may
require the Employee to establish (by providing opinion of counsel or otherwise)
that the amounts to be rolled over to this Plan meet the requirements of this
Section. The amounts rolled over shall be set up in a separate account herein
referred to as a "Participant's Transfer/Rollover Account." Such account shall
be fully Vested at all times and shall not be subject to Forfeiture for any
reason.


For purposes of this Section, the term "qualified plan" shall mean any tax
qualified plan under Code Section 401(a), or, any other plans from which
distributions are eligible to be rolled over into this Plan pursuant to the
Code. The term "rollover" means: (i) amounts transferred to this Plan directly
from another qualified plan; (ii) distributions received by an Employee from
other "qualified plans" which are eligible for tax-free rollover to a "qualified
plan" and which are transferred by the Employee to this Plan within sixty (60)
days following receipt thereof; (iii) amounts transferred to this Plan from a
conduit individual retirement account provided that the conduit individual
retirement account has no assets other than assets which (A) were previously
distributed to the Employee by another "qualified plan," (B) were eligible for
tax-free rollover to a "qualified plan" and (C) were deposited in such conduit
individual retirement account within sixty (60) days of receipt thereof;
(iv) amounts distributed to the Employee from a conduit individual retirement
account meeting the requirements of clause (iii) above, and transferred by the
Employee to this Plan within sixty (60) days of receipt thereof from such
conduit individual retirement account; and (v) any other amounts which are
eligible to be rolled over to this Plan pursuant to the Code.


(c) Amounts in a Participant's Transfer/Rollover Account shall be held by the
Trustee pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
paragraph (d) of this Section. The Trustee shall have no duty or responsibility
to inquire as to the propriety of the amount, value or type of assets
transferred, nor to conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee under the terms of this Plan.
 
40

--------------------------------------------------------------------------------


 
(d) The Administrator, at the election of the Participant, shall direct the
Trustee to distribute all or a portion of the amount credited to the
Participant's Transfer/Rollover Account. Any distributions of amounts held in a
Participant's Transfer/Rollover Account shall be made in a manner which is
consistent with and satisfies the provisions of Section 6.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder. Furthermore, such amounts shall be considered as
part of a Participant's benefit in determining whether an involuntary cash-out
of benefits may be made without Participant consent.


(e) The Administrator may direct that Employee transfers and rollovers made
after a Valuation Date be segregated into a separate account for each
Participant until such time as the allocations pursuant to this Plan have been
made, at which time they may remain segregated or be invested as part of the
general Trust Fund or be directed by the Participant pursuant to Section 4.12.


(f) This Plan shall not accept any direct or indirect transfers (as that term is
defined and interpreted under Code Section 401(a)(11) and the Regulations
thereunder) from a defined benefit plan, money purchase plan (including a target
benefit plan), stock bonus or profit sharing plan which would otherwise have
provided for a life annuity form of payment to the Participant.


(g) Notwithstanding anything herein to the contrary, a transfer directly to this
Plan from another qualified plan (or a transaction having the effect of such a
transfer) shall only be permitted if it will not result in the elimination or
reduction of any "Section 411(d)(6) protected benefit" as described in
Section 8.1.


4.12 DIRECTED INVESTMENT ACCOUNT


(a) Participants may, subject to a procedure established by the Administrator
(the Participant Direction Procedures) and applied in a uniform
nondiscriminatory manner, direct the Trustee, in writing (or in such other form
which is acceptable to the Trustee), to invest all of their accounts in specific
assets, specific funds or other investments permitted under the Plan and the
Participant Direction Procedures. That portion of the interest of any
Participant so directing will thereupon be considered a Participant's Directed
Account.


(b) As of each Valuation Date, all Participant Directed Accounts shall be
charged or credited with the net earnings, gains, losses and expenses as well as
any appreciation or depreciation in the market value using publicly listed fair
market values when available or appropriate as follows:


(1) to the extent that the assets in a Participant's Directed Account are
accounted for as pooled assets or investments, the allocation of earnings, gains
and losses of each Participant's Directed Account shall be based upon the total
amount of funds so invested in a manner proportionate to the Participant's share
of such pooled investment; and
 
41

--------------------------------------------------------------------------------


 
(2) to the extent that the assets in the Participant's Directed Account are
accounted for as segregated assets, the allocation of earnings, gains and losses
from such assets shall be made on a separate and distinct basis.


(c) Investment directions will be processed as soon as administratively
practicable after proper investment directions are received from the
Participant. No guarantee is made by the Plan, Employer, Administrator or
Trustee that investment directions will be processed on a daily basis, and no
guarantee is made in any respect regarding the processing time of an investment
direction. Notwithstanding any other provision of the Plan, the Employer,
Administrator or Trustee reserves the right to not value an investment option on
any given Valuation Date for any reason deemed appropriate by the Employer,
Administrator or Trustee. Furthermore, the processing of any investment
transaction may be delayed for any legitimate business reason (including, but
not limited to, failure of systems or computer programs, failure of the means of
the transmission of data, force majeure, the failure of a service provider to
timely receive values or prices, and correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan and considered the
applicable Valuation Date for an investment transaction.


(d) The Participant Direction Procedures shall provide an explanation of the
circumstances under which Participants and their Beneficiaries may give
investment instructions, including, but need not be limited to, the following:


(1) the conveyance of instructions by the Participants and their Beneficiaries
to invest Participant Directed Accounts in Directed Investment Options;


(2) the name, address and phone number of the Fiduciary (and, if applicable, the
person or persons designated by the Fiduciary to act on its behalf) responsible
for providing information to the Participant or a Beneficiary upon request
relating to the Directed Investment Options;


(3) applicable restrictions on transfers to and from any Designated Investment
Alternative;


(4) any restrictions on the exercise of voting, tender and similar rights
related to a Directed Investment Option by the Participants or their
Beneficiaries;


(5) a description of any transaction fees and expenses which affect the balances
in Participant Directed Accounts in connection with the purchase or sale of
Directed Investment Options; and
 
42

--------------------------------------------------------------------------------


 
(6) general procedures for the dissemination of investment and other information
relating to the Designated Investment Alternatives as deemed necessary or
appropriate, including but not limited to a description of the following:


(i) the investment vehicles available under the Plan, including specific
information regarding any Designated Investment Alternative;


(ii) any designated Investment Managers; and


(iii) a description of the additional information which may be obtained upon
request from the Fiduciary designated to provide such information.


(e) Any information regarding investments available under the Plan, to the
extent not required to be described in the Participant Direction Procedures, may
be provided to the Participant in one or more written documents (or in any other
form including, but not limited to, electronic media) which are separate from
the Participant Direction Procedures and are not thereby incorporated by
reference into this Plan.


(f) The Administrator may, in its discretion, include in or exclude by amendment
or other action from the Participant Direction Procedures such instructions,
guidelines or policies as it deems necessary or appropriate to ensure proper
administration of the Plan, and may interpret the same accordingly.


4.13 QUALIFIED MILITARY SERVICE


Notwithstanding any provision of this Plan to the contrary, effective
December 12, 1994, contributions, benefits and service will be provided in
accordance with Code Section 414(u).


ARTICLE V
VALUATIONS


5.1 VALUATION OF THE TRUST FUND


The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund. The Trustee may update the
value of any shares held in the Participant Directed Account by reference to the
number of shares held by that Participant, priced at the market value as of the
Valuation Date.


5.2 METHOD OF VALUATION


In determining the fair market value of securities held in the Trust Fund which
are listed on a registered stock exchange, the Administrator shall direct the
Trustee to value the same at the prices they were last traded on such exchange
preceding the close of business on the Valuation Date. If such securities were
not traded on the Valuation Date, or if the exchange on which they are traded
was not open for business on the Valuation Date, then the securities shall be
valued at the prices at which they were last traded prior to the Valuation Date.
Any unlisted security held in the Trust Fund shall be valued at its bid price
next preceding the close of business on the Valuation Date, which bid price
shall be obtained from a registered broker or an investment banker. In
determining the fair market value of assets other than securities for which
trading or bid prices can be obtained, the Trustee may appraise such assets
itself, or in its discretion, employ one or more appraisers for that purpose and
rely on the values established by such appraiser or appraisers.
 
43

--------------------------------------------------------------------------------


 
ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS


6.1 DETERMINATION OF BENEFITS UPON RETIREMENT


Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant's Normal Retirement Date or Early Retirement
Date. However, a Participant may postpone the termination of employment with the
Employer to a later date, in which event the participation of such Participant
in the Plan, including the right to receive allocations pursuant to Section 4.4,
shall continue until such Participant's Late Retirement Date. Upon a
Participant's Retirement Date or attainment of Normal Retirement Date without
termination of employment with the Employer, or as soon thereafter as is
practicable, the Trustee shall distribute, at the election of the Participant,
all amounts credited to such Participant's Combined Account in accordance with
Section 6.5.


6.2 DETERMINATION OF BENEFITS UPON DEATH


(a) Upon the death of a Participant before the Participant's Retirement Date or
other termination of employment, all amounts credited to such Participant's
Combined Account shall become fully Vested. The Administrator shall direct the
Trustee, in accordance with the provisions of Sections 6.6 and 6.7, to
distribute the value of the deceased Participant's accounts to the Participant's
Beneficiary.


(b) Upon the death of a Former Participant, the Administrator shall direct the
Trustee, in accordance with the provisions of Sections 6.6 and 6.7, to
distribute any remaining Vested amounts credited to the accounts of a deceased
Former Participant to such Former Participant's Beneficiary.


(c) Any security interest held by the Plan by reason of an outstanding loan to
the Participant or Former Participant shall be taken into account in determining
the amount of the death benefit.


(d) The Administrator may require such proper proof of death and such evidence
of the right of any person to receive payment of the value of the account of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator's determination of death and of the right of any
person to receive payment shall be conclusive.
 
44

--------------------------------------------------------------------------------




(e) The Beneficiary of the death benefit payable pursuant to this Section shall
be the Participant's spouse. Except, however, the Participant may designate a
Beneficiary other than the spouse if:


(1) the spouse has waived the right to be the Participant's Beneficiary, or


(2) the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no "qualified domestic relations order" as defined in Code
Section 414(p) which provides otherwise), or


(3) the Participant has no spouse, or


(4) the spouse cannot be located.


In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant's spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.


(f) In the event no valid designation of Beneficiary exists, or if the
Beneficiary is not alive at the time of the Participant's death, the death
benefit will be paid to the Participant's estate. If the Beneficiary does not
predecease the Participant, but dies prior to distribution of the death benefit,
the death benefit will be paid to the Beneficiary's estate.


(g) Notwithstanding anything in this Section to the contrary, if a Participant
has designated the spouse as a Beneficiary, then a divorce decree or a legal
separation that relates to such spouse shall revoke the Participant's
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.


(h) Any consent by the Participant's spouse to waive any rights to the death
benefit must be in writing (or in such other form as permitted by the Internal
Revenue Service), must acknowledge the effect of such waiver, and be witnessed
by a Plan representative or a notary public. Further, the spouse's consent must
be irrevocable and must acknowledge the specific nonspouse Beneficiary.
 
6.3 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY


In the event of a Participant's Total and Permanent Disability prior to the
Participant's Retirement Date or other termination of employment, all amounts
credited to such Participant's Combined Account shall become fully Vested. In
the event of a Participant's Total and Permanent Disability, the Administrator,
in accordance with the provisions of Sections 6.5 and 6.7, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant's Combined Account.
 
45

--------------------------------------------------------------------------------


 
6.4 DETERMINATION OF BENEFITS UPON TERMINATION


(a) If a Participant's employment with the Employer is terminated for any reason
other than death, Total and Permanent Disability or retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 6.4.


Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant's
death, Total and Permanent Disability, Early or Normal Retirement). However, at
the election of the Participant, the Administrator shall direct the Trustee that
the entire Vested portion of the Terminated Participant's Combined Account be
payable to such Terminated Participant. Any distribution under this paragraph
shall be based upon the quarterly valuation date coinciding with the processing
of the executed benefit election distribution forms by the Plan Administrator
for the Participant and made in a manner which is consistent with and satisfies
the provisions of Section 6.5, including, but not limited to, all notice and
consent requirements of Code Section 411(a)(11) and the Regulations thereunder.


If, for Plan Years beginning after August 5, 1997, the value of a Terminated
Participant's Vested benefit derived from Employer and Employee contributions
does not exceed $5,000 ($3,500 for Plan Years beginning prior to August 6, 1997)
and, if the distribution is made prior to March 22, 1999, has never exceeded
$5,000 ($3,500 for Plan Years beginning prior to August 6, 1997) at the time of
any prior distribution, then the Administrator shall direct the Trustee to cause
the entire Vested benefit to be paid to such Participant in a single lump sum.


(b) A Participant shall become fully Vested immediately upon entry into the
Plan.
 
46

--------------------------------------------------------------------------------


 
(c) The computation of a Participant's nonforfeitable percentage of such
Participant's interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that the Plan is amended
to change or modify any vesting schedule, or if the Plan is amended in any way
that directly or indirectly affects the computation of the Participant's
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule, then each Participant with at least
three (3) Years of Service as of the expiration date of the election period may
elect to have such Participant's nonforfeitable percentage computed under the
Plan without regard to such amendment or change. If a Participant fails to make
such election, then such Participant shall be subject to the new vesting
schedule. The Participant's election period shall commence on the adoption date
of the amendment and shall end sixty (60) days after the latest of:


(1) the adoption date of the amendment,


(2) the effective date of the amendment, or


(3) the date the Participant receives written notice of the amendment from the
Employer or Administrator.


6.5 DISTRIBUTION OF BENEFITS


(a) The Administrator, pursuant to the election of the Participant, shall direct
the Trustee to distribute to a Participant or such Participant's Beneficiary any
amount to which the Participant is entitled under the Plan in one lump-sum
payment in cash.


(b) Any distribution to a Participant, for Plan Years beginning after August 5,
1997, who has a benefit which exceeds $5,000 ($3,500 for Plan Years beginning
prior to August 6, 1997) or, if the distribution is made prior to March 22,
1999, has ever exceeded $5,000 ($3,500 for Plan Years beginning prior to
August 6, 1997) at the time of any prior distribution, shall require such
Participant's written (or in such other form as permitted by the Internal
Revenue Service) consent if such distribution occurs prior to the time the
benefit is "immediately distributable." A benefit is "immediately distributable"
if any part of the benefit could be distributed to the Participant (or surviving
spouse) before the Participant attains (or would have attained if not deceased)
the later of the Participant's Normal Retirement Age or age 62.


(c) The following rules will apply to the consent requirements set forth in
subsection (b):


(1) The Participant must be informed of the right to defer receipt of the
distribution. If a Participant fails to consent, it shall be deemed an election
to defer the distribution of any benefit. However, any election to defer the
receipt of benefits shall not apply with respect to distributions which are
required under Section 6.5(d).


(2) Notice of the rights specified under this paragraph shall be provided no
less than thirty (30) days and no more than ninety (90) days before the date the
distribution commences.


(3) Written (or such other form as permitted by the Internal Revenue Service)
consent of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than ninety (90) days
before the date the distribution commences.


(4) No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution.


47

--------------------------------------------------------------------------------


 
Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.


(d) Notwithstanding any provision in the Plan to the contrary, the distribution
of a Participant's benefits made on or after January 1, 1997 shall be made in
accordance with the following requirements and shall otherwise comply with Code
Section 401(a)(9) and the Regulations thereunder (including Regulation
1.401(a)(9)-2), the provisions of which are incorporated herein by reference:


(1) A Participant's benefits shall be distributed or must begin to be
distributed not later than the April 1st of the calendar year following the
calendar year in which the Participant attains age 70 1/2. Such distribution
shall be equal to or greater than any required distribution. However, a
Participant who is not a "five (5) percent owner" and who attains age 70 1/2 in
or after a calendar year that begins after the later of (i) December 31, 1998,
or (ii) the adoption date of an amendment eliminating the required distribution
provided in the first sentence of this paragraph, provided that the adoption
date is no later than the last day of any remedial amendment period that applies
to the Plan for changes under the Small Business Job Protection Act of 1996,
shall have such benefits distributed or must begin to be distributed not later
than the April 1st of the calendar year following the later of (i) the calendar
year in which the Participant attains age 70 1/2 or (ii) the calendar year in
which the Participant retires.


(2) Distributions to a Participant and the Participant's Beneficiaries shall
only be made in accordance with the incidental death benefit requirements of
Code Section 401(a)(9)(G) and the Regulations thereunder.


With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2002, the Plan will apply the minimum distribution
requirements of Code Section 401(a)(9) in accordance with the Regulations under
Code Section 401(a)(9) that were proposed on January 17, 2001, notwithstanding
any provision of the Plan to the contrary. This amendment shall continue in
effect until the end of the last calendar year beginning before the effective
date of final Regulations under Code Section 401(a)(9) or such other date
specified in guidance published by the Internal Revenue Service.


(e) For purposes of this Section, the life expectancy of a Participant and a
Participant's spouse shall not be redetermined in accordance with Code Section
401(a)(9)(D). Life expectancy and joint and last survivor expectancy shall be
computed using the return multiples in Tables V and VI of Regulation 1.72-9.
 
(f) All annuity Contracts under this Plan shall be non-transferable when
distributed. Furthermore, the terms of any annuity Contract purchased and
distributed to a Participant or spouse shall comply with all of the requirements
of the Plan.
 
48

--------------------------------------------------------------------------------


 
6.6 DISTRIBUTION OF BENEFITS UPON DEATH


(a) The death benefit payable pursuant to Section 6.2 shall be paid to the
Participant's Beneficiary in one lump-sum payment in cash subject to the rules
of Section 6.6(b).


(b) Notwithstanding any provision in the Plan to the contrary, distributions
upon the death of a Participant shall be made in accordance with the following
requirements and shall otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder. If it is determined, pursuant to Regulations, that the
distribution of a Participant's interest has begun and the Participant dies
before the entire interest has been distributed, the remaining portion of such
interest shall be distributed at least as rapidly as under the method of
distribution selected pursuant to Section 6.5 as of the date of death. If a
Participant dies before receiving any distributions of the interest in the Plan
or before distributions are deemed to have begun pursuant to Regulations, then
the death benefit shall be distributed to the Participant's Beneficiaries by
December 31st of the calendar year in which the fifth anniversary of the
Participant's date of death occurs.


However, the 5-year distribution requirement of the preceding paragraph shall
not apply to any portion of the deceased Participant's interest which is payable
to or for the benefit of a designated Beneficiary. In such event, such portion
may, at the election of the Participant (or the Participant's designated
Beneficiary) be distributed over a period not extending beyond the life
expectancy of such designated Beneficiary provided such distribution begins not
later than December 31st of the calendar year immediately following the calendar
year in which the Participant died. However, in the event the Participant's
spouse (determined as of the date of the Participant's death) is the designated
Beneficiary, the requirement that distributions commence within one year of a
Participant's death shall not apply. In lieu thereof, distributions must
commence on or before the later of: (1) December 31st of the calendar year
immediately following the calendar year in which the Participant died; or
(2) December 31st of the calendar year in which the Participant would have
attained age 70 1/2. If the surviving spouse dies before distributions to such
spouse begin, then the 5-year distribution requirement of this Section shall
apply as if the spouse was the Participant.


(c) For purposes of this Section, any amount paid to a child of the Participant
will be treated as if it had been paid to the surviving spouse if the amount
becomes payable to the surviving spouse when the child reaches the age of
majority.


6.7 TIME OF SEGREGATION OR DISTRIBUTION


Except as limited by Sections 6.5 and 6.6, whenever the Trustee is to make a
distribution the distribution may be made on such date or as soon thereafter as
is practicable. However, unless a Former Participant elects in writing to defer
the receipt of benefits (such election may not result in a death benefit that is
more than incidental), the payment of benefits shall occur not later than the
sixtieth (60th) day after the close of the Plan Year in which the latest of the
following events occurs: (a) the date on which the Participant attains the
earlier of age 65 or the Normal Retirement Age specified herein; (b) the tenth
(10th) anniversary of the year in which the Participant commenced participation
in the Plan; or (c) the date the Participant terminates service with the
Employer.
 
49

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution that is "immediately distributable" (within the meaning of
Section 6.5), shall be deemed to be an election to defer the commencement of
payment of any benefit sufficient to satisfy this Section.


6.8 DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY


In the event a distribution is to be made to a minor or incompetent Beneficiary,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, and Plan from further liability on account thereof.


6.9 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN


In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant's
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan.
Notwithstanding the foregoing, effective January 1, 1997, or if later, the
adoption date of this amendment and restatement, if the value of a Participant's
Vested benefit derived from Employer and Employee contributions does not exceed
$5,000 ($3,500 for Plan Years beginning prior to August 6, 1997), then the
amount distributable may, in the sole discretion of the Administrator, either be
treated as a Forfeiture, or be paid directly to an individual retirement account
described in Code Section 408(a) or an individual retirement annuity described
in Code Section 408(b) at the time it is determined that the whereabouts of the
Participant or the Participant's Beneficiary cannot be ascertained. In the event
a Participant or Beneficiary is located subsequent to the Forfeiture, such
benefit shall be restored, first from Forfeitures, if any, and then from an
additional Employer contribution if necessary. However, regardless of the
preceding, a benefit which is lost by reason of escheat under applicable state
law is not treated as a Forfeiture for purposes of this Section nor as an
impermissable forfeiture under the Code.
 
50

--------------------------------------------------------------------------------


 
6.10 ADVANCE DISTRIBUTION FOR HARDSHIP


(a) The Administrator, at the election of the Participant, shall direct the
Trustee to distribute to any Participant in any one Plan Year up to the lesser
of 100% of the Participant's Elective Account valued as of the last Valuation
Date or the amount necessary to satisfy the immediate and heavy financial need
of the Participant. Any distribution made pursuant to this Section shall be
deemed to be made as of the first day of the Plan Year or, if later, the
Valuation Date immediately preceding the date of distribution, and the
Participant's Elective Account shall be reduced accordingly. Withdrawal under
this Section is deemed to be on account of an immediate and heavy financial need
of the Participant only if the withdrawal is for:


(1) Medical expenses described in Code Section 213(d) incurred by the
Participant, the Participant's spouse, or any of the Participant's dependents
(as defined in Code Section 152) or necessary for these persons to obtain
medical care as described in Code Section 213(d);


(2) The costs directly related to the purchase (excluding mortgage payments) of
a principal residence for the Participant;


(3) Payment of tuition, related educational fees, and room and board expenses
for the next twelve (12) months of post-secondary education for the Participant
and the Participant's spouse, children, or dependents; or


(4) Payments necessary to prevent the eviction of the Participant from the
Participant's principal residence or foreclosure on the mortgage on that
residence.


(b) No distribution shall be made pursuant to this Section unless the
Administrator, based upon the Participant's representation and such other facts
as are known to the Administrator, determines that all of the following
conditions are satisfied:


(1) The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant. The amount of the immediate and heavy
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution;


(2) The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Employer;


(3) The Plan, and all other plans maintained by the Employer, provide that the
Participant's elective deferrals and after-tax voluntary Employee contributions
will be suspended for at least twelve (12) months after receipt of the hardship
distribution or, the Participant, pursuant to a legally enforceable agreement,
will suspend elective deferrals and after-tax voluntary Employee contributions
to the Plan and all other plans maintained by the Employer for at least twelve
(12) months after receipt of the hardship distribution; and


(4) The Plan, and all other plans maintained by the Employer, provide that the
Participant may not make elective deferrals for the Participant's taxable year
immediately following the taxable year of the hardship distribution in excess of
the applicable limit under Code Section 402(g) for such next taxable year less
the amount of such Participant's elective deferrals for the taxable year of the
hardship distribution.
 
51

--------------------------------------------------------------------------------


 
(c) Notwithstanding the above, distributions from the Participant's Elective
Account pursuant to this Section shall be limited solely to the Participant's
total Deferred Compensation as of the date of distribution, reduced by the
amount of any previous distributions pursuant to this Section.


(d) Any distribution made pursuant to this Section shall be made in a manner
which is consistent with and satisfies the provisions of Section 6.5, including,
but not limited to, all notice and consent requirements of Code Section
411(a)(11) and the Regulations thereunder.


6.11 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION


All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any "alternate payee" under a
"qualified domestic relations order." Furthermore, a distribution to an
"alternate payee" shall be permitted if such distribution is authorized by a
"qualified domestic relations order," even if the affected Participant has not
separated from service and has not reached the "earliest retirement age" under
the Plan. For the purposes of this Section, "alternate payee," "qualified
domestic relations order" and "earliest retirement age" shall have the meaning
set forth under Code Section 414(p).


ARTICLE VII
TRUSTEE


7.1 BASIC RESPONSIBILITIES OF THE TRUSTEE


(a) The Trustee shall have the following categories of responsibilities:


(1) Consistent with the "funding policy and method" determined by the Employer,
to invest, manage, and control the Plan assets subject, however, to the
direction of a Participant with respect to Participant Directed Accounts, the
Employer or an Investment Manager appointed by the Employer or any agent of the
Employer;


(2) At the direction of the Administrator, to pay benefits required under the
Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and


(3) To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 7.7.


(b) In the event that the Trustee shall be directed by a Participant (pursuant
to the Participant Direction Procedures), or the Employer, or an Investment
Manager or other agent appointed by the Employer with respect to the investment
of any or all Plan assets, the Trustee shall have no liability with respect to
the investment of such assets, but shall be responsible only to execute such
investment instructions as so directed.
 
52

--------------------------------------------------------------------------------


 
(1) The Trustee shall be entitled to rely fully on the written (or other form
acceptable to the Administrator and the Trustee, including, but not limited to,
voice recorded) instructions of a Participant (pursuant to the Participant
Direction Procedures), or the Employer, or any Fiduciary or nonfiduciary agent
of the Employer, in the discharge of such duties, and shall not be liable for
any loss or other liability, resulting from such direction (or lack of
direction) of the investment of any part of the Plan assets.


(2) The Trustee may delegate the duty of executing such instructions to any
nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.


(3) The Trustee may refuse to comply with any direction from the Participant in
the event the Trustee, in its sole and absolute discretion, deems such
directions improper by virtue of applicable law. The Trustee shall not be
responsible or liable for any loss or expense which may result from the
Trustee's refusal or failure to comply with any directions from the Participant.


(4) Any costs and expenses related to compliance with the Participant's
directions shall be borne by the Participant's Directed Account, unless paid by
the Employer.


(c) If there shall be more than one Trustee, they shall act by a majority of
their number, but may authorize one or more of them to sign papers on their
behalf.


7.2 INVESTMENT POWERS AND DUTIES OF THE TRUSTEE


(a) The Trustee shall invest and reinvest the Trust Fund to keep the Trust Fund
invested without distinction between principal and income and in such securities
or property, real or personal, wherever situated, as the Trustee shall deem
advisable, including, but not limited to, stocks, common or preferred, open-end
or closed-end mutual funds, bonds and other evidences of indebtedness or
ownership, and real estate or any interest therein. The Trustee shall at all
times in making investments of the Trust Fund consider, among other factors, the
short and long-term financial needs of the Plan on the basis of information
furnished by the Employer. In making such investments, the Trustee shall not be
restricted to securities or other property of the character expressly authorized
by the applicable law for trust investments; however, the Trustee shall give due
regard to any limitations imposed by the Code or the Act so that at all times
the Plan may qualify as a qualified Profit Sharing Plan and Trust.


(b) The Trustee may employ a bank or trust company pursuant to the terms of its
usual and customary bank agency agreement, under which the duties of such bank
or trust company shall be of a custodial, clerical and record-keeping nature.
 
53

--------------------------------------------------------------------------------


 
7.3 OTHER POWERS OF THE TRUSTEE


The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee's sole
discretion:


(a) To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;


(b) To sell, exchange, convey, transfer, grant options to purchase, or otherwise
dispose of any securities or other property held by the Trustee, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition, with or without
advertisement;


(c) To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property. However,
the Trustee shall not vote proxies relating to securities for which it has not
been assigned full investment management responsibilities. In those cases where
another party has such investment authority or discretion, the Trustee will
deliver all proxies to said party who will then have full responsibility for
voting those proxies;


(d) To cause any securities or other property to be registered in the Trustee's
own name, in the name of one or more of the Trustee's nominees, in a clearing
corporation, in a depository, or in book entry form or in bearer form, but the
books and records of the Trustee shall at all times show that all such
investments are part of the Trust Fund;


(e) To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;


(f) To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;
 
54

--------------------------------------------------------------------------------


 
(g) To accept and retain for such time as the Trustee may deem advisable any
securities or other property received or acquired as Trustee hereunder, whether
or not such securities or other property would normally be purchased as
investments hereunder;


(h) To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;


(i) To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Plan, to commence or defend suits or legal
or administrative proceedings, and to represent the Plan in all suits and legal
and administrative proceedings;


(j) To employ suitable agents and counsel and to pay their reasonable expenses
and compensation, and such agent or counsel may or may not be agent or counsel
for the Employer;


(k) To apply for and procure from responsible insurance companies, to be
selected by the Administrator, as an investment of the Trust Fund such annuity,
or other Contracts (on the life of any Participant) as the Administrator shall
deem proper; to exercise, at any time or from time to time, whatever rights and
privileges may be granted under such annuity, or other Contracts; to collect,
receive, and settle for the proceeds of all such annuity or other Contracts as
and when entitled to do so under the provisions thereof;


(l) To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest or in cash or cash balances without liability for
interest thereon;


(m) To invest in Treasury Bills and other forms of United States government
obligations;


(n) To invest in shares of investment companies registered under the Investment
Company Act of 1940;


(o) To sell, purchase and acquire put or call options if the options are traded
on and purchased through a national securities exchange registered under the
Securities Exchange Act of 1934, as amended, or, if the options are not traded
on a national securities exchange, are guaranteed by a member firm of the New
York Stock Exchange regardless of whether such options are covered;


(p) To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations;


(q) To pool all or any of the Trust Fund, from time to time, with assets
belonging to any other qualified employee pension benefit trust created by the
Employer or any Affiliated Employer, and to commingle such assets and make joint
or common investments and carry joint accounts on behalf of this Plan and Trust
and such other trust or trusts, allocating undivided shares or interests in such
investments or accounts or any pooled assets of the two or more trusts in
accordance with their respective interests;
 
55

--------------------------------------------------------------------------------


 
(r) To appoint a nonfiduciary agent or agents to assist the Trustee in carrying
out any investment instructions of Participants and of any Investment Manager or
Fiduciary, and to compensate such agent(s) from the assets of the Plan, to the
extent not paid by the Employer;


(s) To do all such acts and exercise all such rights and privileges, although
not specifically mentioned herein, as the Trustee may deem necessary to carry
out the purposes of the Plan.


7.4 LOANS TO PARTICIPANTS


(a) The Trustee may, in the Trustee's discretion, make loans to Participants and
Beneficiaries under the following circumstances: (1) loans shall be made
available to all Participants and Beneficiaries on a reasonably equivalent
basis; (2) loans shall not be made available to Highly Compensated Employees in
an amount greater than the amount made available to other Participants and
Beneficiaries; (3) loans shall bear a reasonable rate of interest; (4) loans
shall be adequately secured; and (5) loans shall provide for periodic repayment
over a reasonable period of time.


(b) Loans made pursuant to this Section (when added to the outstanding balance
of all other loans made by the Plan to the Participant) may, in accordance with
a uniform and nondiscriminatory policy established by the Administrator, be
limited to the lesser of:


(1) $50,000 reduced by the excess (if any) of the highest outstanding balance of
loans from the Plan to the Participant during the one year period ending on the
day before the date on which such loan is made, over the outstanding balance of
loans from the Plan to the Participant on the date on which such loan was made,
or


(2) one-half (1/2) of the present value of the non-forfeitable accrued benefit
of the Participant under the Plan.


For purposes of this limit, all plans of the Employer shall be considered one
plan.


(c) Loans shall provide for level amortization with payments to be made not less
frequently than quarterly over a period not to exceed five (5) years. However,
loans used to acquire any dwelling unit which, within a reasonable time, is to
be used (determined at the time the loan is made) as a "principal residence" of
the Participant shall provide for periodic repayment over a reasonable period of
time that may exceed five (5) years. For this purpose, a "principal residence"
has the same meaning as a "principal residence" under Code Section 1034. Loan
repayments may be suspended under this Plan as permitted under Code Section
414(u)(4).


56

--------------------------------------------------------------------------------


 
(d) Any loans granted or renewed shall be made pursuant to a Participant loan
program. Such loan program shall be established in writing and must include, but
need not be limited to, the following:


(1) the identity of the person or positions authorized to administer the
Participant loan program;


(2) a procedure for applying for loans;


(3) the basis on which loans will be approved or denied;


(4) limitations, if any, on the types and amounts of loans offered;


(5) the procedure under the program for determining a reasonable rate of
interest;


(6) the types of collateral which may secure a Participant loan; and


(7) the events constituting default and the steps that will be taken to preserve
Plan assets.


Such Participant loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant loan program may be modified or
amended in writing from time to time without the necessity of amending this
Section.


(e) Notwithstanding anything in this Plan to the contrary, if a Participant or
Beneficiary defaults on a loan made pursuant to this Section, then the loan
default will be a distributable event to the extent permitted by the Code and
Regulations.


(f) Notwithstanding anything in this Section to the contrary, any loans made
prior to the date this amendment and restatement is adopted shall be subject to
the terms of the plan in effect at the time such loan was made.


7.5 DUTIES OF THE TRUSTEE REGARDING PAYMENTS


At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.
 
57

--------------------------------------------------------------------------------


 
7.6 TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES


The Trustee shall be paid such reasonable compensation as set forth in the
Trustee's fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the Employer and the Trustee. However, an individual serving as
Trustee who already receives full-time pay from the Employer shall not receive
compensation from the Plan. In addition, the Trustee shall be reimbursed for any
reasonable expenses, including reasonable counsel fees incurred by it as
Trustee. Such compensation and expenses shall be paid from the Trust Fund unless
paid or advanced by the Employer. All taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon, or in respect of, the
Trust Fund or the income thereof, shall be paid from the Trust Fund.


7.7 ANNUAL REPORT OF THE TRUSTEE


(a) Within a reasonable period of time after the later of the Anniversary Date
or receipt of the Employer contribution for each Plan Year, the Trustee, or its
agent, shall furnish to the Employer and Administrator a written statement of
account with respect to the Plan Year for which such contribution was made
setting forth:


(1) the net income, or loss, of the Trust Fund;


(2) the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;


(3) the increase, or decrease, in the value of the Trust Fund;


(4) all payments and distributions made from the Trust Fund; and


(5) such further information as the Trustee and/or Administrator deems
appropriate.


(b) The Employer, promptly upon its receipt of each such statement of account,
shall acknowledge receipt thereof in writing and advise the Trustee and/or
Administrator of its approval or disapproval thereof. Failure by the Employer to
disapprove any such statement of account within thirty (30) days after its
receipt thereof shall be deemed an approval thereof. The approval by the
Employer of any statement of account shall be binding on the Employer and the
Trustee as to all matters contained in the statement to the same extent as if
the account of the Trustee had been settled by judgment or decree in an action
for a judicial settlement of its account in a court of competent jurisdiction in
which the Trustee, the Employer and all persons having or claiming an interest
in the Plan were parties. However, nothing contained in this Section shall
deprive the Trustee of its right to have its accounts judicially settled if the
Trustee so desires.


7.8 AUDIT


(a) If an audit of the Plan's records shall be required by the Act and the
regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant's opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan's annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.
 
58

--------------------------------------------------------------------------------




(b) All auditing and accounting fees shall be an expense of and may, at the
election of the Employer, be paid from the Trust Fund.


(c) If some or all of the information necessary to enable the Administrator to
comply with Act Section 103 is maintained by a bank, insurance company, or
similar institution, regulated, supervised, and subject to periodic examination
by a state or federal agency, then it shall transmit and certify the accuracy of
that information to the Administrator as provided in Act Section 103(b) within
one hundred twenty (120) days after the end of the Plan Year or such other date
as may be prescribed under regulations of the Secretary of Labor.


7.9 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE


(a) Unless otherwise agreed to by both the Trustee and the Employer, a Trustee
may resign at any time by delivering to the Employer, at least thirty (30) days
before its effective date, a written notice of resignation.


(b) Unless otherwise agreed to by both the Trustee and the Employer, the
Employer may remove a Trustee at any time by delivering to the Trustee, at least
thirty (30) days before its effective date, a written notice of such Trustee's
removal.


(c) Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the powers and responsibilities of the
predecessor as if such successor had been originally named as a Trustee herein.
Until such a successor is appointed, the remaining Trustee or Trustees shall
have full authority to act under the terms of the Plan.


(d) The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been originally named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor.


(e) Whenever any Trustee hereunder ceases to serve as such, the Trustee shall
furnish to the Employer and Administrator a written statement of account with
respect to the portion of the Plan Year during which the individual or entity
served as Trustee. This statement shall be either (i) included as part of the
annual statement of account for the Plan Year required under Section 7.7 or
(ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 7.7
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 7.7 shall have
the same effect upon the statement as the Employer's approval of an annual
statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 7.7 and this
subparagraph.
 
59

--------------------------------------------------------------------------------


 
7.10 TRANSFER OF INTEREST


Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant's new employer and represented by said
employer in writing as meeting the requirements of Code Section 401(a), provided
that the trust to which such transfers are made permits the transfer to be made.


7.11 TRUSTEE INDEMNIFICATION


The Employer agrees to indemnify and hold harmless the Trustee against any and
all claims, losses, damages, expenses and liabilities the Trustee may incur in
the exercise and performance of the Trustee's power and duties hereunder, unless
the same are determined to be due to gross negligence or willful misconduct.


7.12 DIRECT ROLLOVER


(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a "distributee's" election under this Section, a "distributee"
may elect, at the time and in the manner prescribed by the Administrator, to
have any portion of an "eligible rollover distribution" that is equal to at
least $500 paid directly to an "eligible retirement plan" specified by the
"distributee" in a "direct rollover."


(b) For purposes of this Section the following definitions shall apply:


(1) An "eligible rollover distribution" is any distribution of all or any
portion of the balance to the credit of the "distributee," except that an
"eligible rollover distribution" does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the "distributee" or the
joint lives (or joint life expectancies) of the "distributee" and the
"distributee's" designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV) made after December 31, 1999; and
any other distribution that is reasonably expected to total less than $200
during a year.


(2) An "eligible retirement plan" is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a), that accepts the "distributee's"
"eligible rollover distribution." However, in the case of an "eligible rollover
distribution" to the surviving spouse, an "eligible retirement plan" is an
individual retirement account or individual retirement annuity.
 
60

--------------------------------------------------------------------------------




(3) A "distributee" includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are "distributees"
with regard to the interest of the spouse or former spouse.


(4) A "direct rollover" is a payment by the Plan to the "eligible retirement
plan" specified by the "distributee."


ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS


8.1 AMENDMENT


(a) The Employer shall have the right at any time to amend this Plan, subject to
the limitations of this Section. However, any amendment which affects the
rights, duties or responsibilities of the Trustee or Administrator may only be
made with the Trustee's or Administrator's written consent. Any such amendment
shall become effective as provided therein upon its execution. The Trustee shall
not be required to execute any such amendment unless the amendment affects the
duties of the Trustee hereunder.


(b) No amendment to the Plan shall be effective if it authorizes or permits any
part of the Trust Fund (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to any purpose other than
for the exclusive benefit of the Participants or their Beneficiaries or estates;
or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.
 
61

--------------------------------------------------------------------------------




(c) Except as permitted by Regulations (including Regulation 1.411(d)-4) or
other IRS guidance, no Plan amendment or transaction having the effect of a Plan
amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any "Section 411(d)(6) protected benefit"
or adds or modifies conditions relating to "Section 411(d)(6) protected
benefits" which results in a further restriction on such benefits unless such
"Section 411(d)(6) protected benefits" are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
"Section 411(d)(6) protected benefits" are benefits described in Code Section
411(d)(6)(A), early retirement benefits and retirement-type subsidies, and
optional forms of benefit. A Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant's interest in the
Plan under a particular optional form of benefit will be permissible if the
amendment satisfies the conditions in (1) and (2) below:


(1) The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single-sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.


(2) The amendment is not effective unless the amendment provides that the
amendment shall not apply to any distribution with an annuity starting date
earlier than the earlier of: (i) the ninetieth (90th) day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the Act requirements at 29 CFR
2520.104b-3 (relating to a summary of material modifications) or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.


8.2 TERMINATION


(a) The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants' Combined Accounts shall become 100% Vested as provided in Section
6.4 and shall not thereafter be subject to forfeiture, and all unallocated
amounts, including Forfeitures, shall be allocated to the accounts of all
Participants in accordance with the provisions hereof.


(b) Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Section 6.5. Distributions to
a Participant shall be made in cash or through the purchase of irrevocable
nontransferable deferred commitments from an insurer. Except as permitted by
Regulations, the termination of the Plan shall not result in the reduction of
"Section 411(d)(6) protected benefits" in accordance with Section 8.1(c).


8.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS


This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any "Section 411(d)(6) protected
benefits" in accordance with Section 8.1(c).
 
62

--------------------------------------------------------------------------------




ARTICLE IX
TOP HEAVY


9.1 TOP HEAVY PLAN REQUIREMENTS


For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 6.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.4 of the Plan.


9.2 DETERMINATION OF TOP HEAVY STATUS


(a) This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
Determination Date, (1) the Present Value of Accrued Benefits of Key Employees
and (2) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.


If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant's Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the five year period
ending on the Determination Date, any accrued benefit for such Participant or
Former Participant shall not be taken into account for the purposes of
determining whether this Plan is a Top Heavy Plan.


(b) Aggregate Account: A Participant's Aggregate Account as of the Determination
Date is the sum of:


(1) the Participant's Combined Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the Determination Date.


(2) an adjustment for any contributions due as of the Determination Date. Such
adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the Determination Date, except for the first
Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.


(3) any Plan distributions made within the Plan Year that includes the
Determination Date or within the four (4) preceding Plan Years. However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for top
heavy purposes to the extent that such distributions are already included in the
Participant's Aggregate Account balance as of the Valuation Date.
Notwithstanding anything herein to the contrary, all distributions, including
distributions under a terminated plan which if it had not been terminated would
have been required to be included in an Aggregation Group, will be counted.
Further, distributions from the Plan (including the cash value of life insurance
policies) of a Participant's account balance because of death shall be treated
as a distribution for the purposes of this paragraph.
 
63

--------------------------------------------------------------------------------




(4) any Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant's Aggregate Account balance.


(5) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant's Aggregate Account balance.


(6) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant's Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.


(7) For the purposes of determining whether two employers are to be treated as
the same employer in (5) and (6) above, all employers aggregated under Code
Section 414(b), (c), (m) and (o) are treated as the same employer.


(c) "Aggregation Group" means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.


(1) Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code Sections 401(a)(4)
or 410, will be required to be aggregated. Such group shall be known as a
Required Aggregation Group.


In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.
 
64

--------------------------------------------------------------------------------



(2) Permissive Aggregation Group: The Employer may also include any other plan
not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.


In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.
 
(3) Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.


(4) An Aggregation Group shall include any terminated plan of the Employer if it
was maintained within the last five (5) years ending on the Determination Date.


(d) "Determination Date" means (a) the last day of the preceding Plan Year, or
(b) in the case of the first Plan Year, the last day of such Plan Year.


(e) Present Value of Accrued Benefit: In the case of a defined benefit plan, the
Present Value of Accrued Benefit for a Participant other than a Key Employee,
shall be as determined using the single accrual method used for all plans of the
Employer and Affiliated Employers, or if no such single method exists, using a
method which results in benefits accruing not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(1)(C). The determination of the
Present Value of Accrued Benefit shall be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.


(f) "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:


(1) the Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group, and


(2) the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group,


exceeds sixty percent (60%) of a similar sum determined for all Participants.
 
65

--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS


10.1 PARTICIPANT'S RIGHTS


This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.


10.2 ALIENATION


(a) Subject to the exceptions provided below, and as otherwise permitted by the
Code and the Act, no benefit which shall be payable out of the Trust Fund to any
person (including a Participant or the Participant's Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized by the Trustee, except to such extent as may be
required by law.


(b) Subsection (a) shall not apply to the extent a Participant or Beneficiary is
indebted to the Plan, by reason of a loan made pursuant to Section 7.4. At the
time a distribution is to be made to or for a Participant's or Beneficiary's
benefit, such proportion of the amount to be distributed as shall equal such
indebtedness shall be paid to the Plan, to apply against or discharge such
indebtedness. Prior to making a payment, however, the Participant or Beneficiary
must be given written notice by the Administrator that such indebtedness is to
be so paid in whole or part from the Participant's Combined Account. If the
Participant or Beneficiary does not agree that the indebtedness is a valid claim
against the Vested Participant's Combined Account, the Participant or
Beneficiary shall be entitled to a review of the validity of the claim in
accordance with procedures provided in Sections 2.7 and 2.8.


(c) Subsection (a) shall not apply to a "qualified domestic relations order"
defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a "qualified domestic relations order," a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.
 
66

--------------------------------------------------------------------------------


 
(d) Subsection (a) shall not apply to an offset to a Participant's accrued
benefit against an amount that the Participant is ordered or required to pay the
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into, on or after August 5, 1997, in accordance with Code Sections
401(a)(13)(C) and (D).


10.3 CONSTRUCTION OF PLAN


This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of New York, other than its laws respecting choice
of law, to the extent not pre-empted by the Act.


10.4 GENDER AND NUMBER


Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.


10.5 LEGAL ACTION


In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney's fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.


10.6 PROHIBITION AGAINST DIVERSION OF FUNDS


(a) Except as provided below and otherwise specifically permitted by law, it
shall be impossible by operation of the Plan or of the Trust, by termination of
either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.


(b) In the event the Employer shall make an excessive contribution under a
mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may demand
repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.


(c) Except for Sections 3.5, 3.6, and 4.1(c), any contribution by the Employer
to the Trust Fund is conditioned upon the deductibility of the contribution by
the Employer under the Code and, to the extent any such deduction is disallowed,
the Employer may, within one (1) year following the final determination of the
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a competent jurisdiction, demand repayment of such disallowed
contribution and the Trustee shall return such contribution within one (1) year
following the disallowance. Earnings of the Plan attributable to the
contribution may not be returned to the Employer, but any losses attributable
thereto must reduce the amount so returned.
 
67

--------------------------------------------------------------------------------


 
10.7 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE


The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.


10.8 INSURER'S PROTECTIVE CLAUSE


Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.


10.9 RECEIPT AND RELEASE FOR PAYMENTS


Any payment to any Participant, the Participant's legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.


10.10 ACTION BY THE EMPLOYER


Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.


10.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY


The "named Fiduciaries" of this Plan are (1) the Employer, (2) the
Administrator, (3) the Trustee and (4) any Investment Manager appointed
hereunder. The named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference. In
general, the Employer shall have the sole responsibility for making the
contributions provided for under Section 4.1; and shall have the authority to
appoint and remove the Trustee and the Administrator; to formulate the Plan's
"funding policy and method"; and to amend or terminate, in whole or in part, the
Plan. The Administrator shall have the sole responsibility for the
administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated thereunder.
The Administrator shall act as the named Fiduciary responsible for communicating
with the Participant according to the Participant Direction Procedures. The
Trustee shall have the sole responsibility of management of the assets held
under the Trust, except to the extent directed pursuant to Article II or with
respect to those assets, the management of which has been assigned to an
Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan. Each named
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan, authorizing
or providing for such direction, information or action. Furthermore, each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or action.
It is intended under the Plan that each named Fiduciary shall be responsible for
the proper exercise of its own powers, duties, responsibilities and obligations
under the Plan as specified or allocated herein. No named Fiduciary shall
guarantee the Trust Fund in any manner against investment loss or depreciation
in asset value. Any person or group may serve in more than one Fiduciary
capacity.
 
68

--------------------------------------------------------------------------------


 
10.12 HEADINGS


The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.


10.13 APPROVAL BY INTERNAL REVENUE SERVICE


Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer's return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner's delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year and the Plan shall terminate, and
the Trustee shall be discharged from all further obligations. If the
disqualification relates to an amended plan, then the Plan shall operate as if
it had not been amended.


10.14 UNIFORMITY


All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.
 
69

--------------------------------------------------------------------------------


 
ARTICLE XI
PARTICIPATING EMPLOYERS


11.1 ADOPTION BY OTHER EMPLOYERS


Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.


11.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS


(a) Each such Participating Employer shall be required to use the same Trustee
as provided in this Plan.


(b) The Trustee may, but shall not be required to, commingle, hold and invest as
one Trust Fund all contributions made by Participating Employers, as well as all
increments thereof.


(c) Any expenses of the Plan which are to be paid by the Employer or borne by
the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.


11.3 DESIGNATION OF AGENT


Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word "Employer"
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.


11.4 EMPLOYEE TRANSFERS


In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.


11.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES


Any contribution or Forfeiture subject to allocation during each Plan Year shall
be allocated only among those Participants of the Employer or Participating
Employers making the contribution or by which the forfeiting Participant was
employed. However, if the contribution is made, or the forfeiting Participant
was employed, by an Affiliated Employer, in which event such contribution or
Forfeiture shall be allocated among all Participants of all Participating
Employers who are Affiliated Employers in accordance with the provisions of this
Plan. On the basis of the information furnished by the Administrator, the
Trustee may keep separate books and records concerning the affairs of each
Participating Employer hereunder and as to the accounts and credits of the
Employees of each Participating Employer. The Trustee may, but need not,
register Contracts so as to evidence that a particular Participating Employer is
the interested Employer hereunder, but in the event of an Employee transfer from
one Participating Employer to another, the employing Participating Employer
shall immediately notify the Trustee thereof.
 
70

--------------------------------------------------------------------------------


 
11.6 AMENDMENT


Amendment of this Plan by the Employer at any time when there shall be a
Participating Employer hereunder shall only be by the written action of each and
every Participating Employer and with the consent of the Trustee where such
consent is necessary in accordance with the terms of this Plan.


11.7 DISCONTINUANCE OF PARTICIPATION


Any Participating Employer shall be permitted to discontinue or revoke its
participation in the Plan at any time. At the time of any such discontinuance or
revocation, satisfactory evidence thereof and of any applicable conditions
imposed shall be delivered to the Trustee. The Trustee shall thereafter
transfer, deliver and assign Contracts and other Trust Fund assets allocable to
the Participants of such Participating Employer to such new trustee as shall
have been designated by such Participating Employer, in the event that it has
established a separate qualified retirement plan for its employees provided,
however, that no such transfer shall be made if the result is the elimination or
reduction of any "Section 411(d)(6) protected benefits" as described in Section
8.1(c). If no successor is designated, the Trustee shall retain such assets for
the Employees of said Participating Employer pursuant to the provisions of
Article VII hereof. In no such event shall any part of the corpus or income of
the Trust Fund as it relates to such Participating Employer be used for or
diverted for purposes other than for the exclusive benefit of the Employees of
such Participating Employer.


11.8 ADMINISTRATOR'S AUTHORITY


The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.


71

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.
 

       
Medialink Worldwide Incorporated
 
   
   
  By        

--------------------------------------------------------------------------------

EMPLOYER                    

--------------------------------------------------------------------------------

TRUSTEE                    

--------------------------------------------------------------------------------

TRUSTEE          

 
72

--------------------------------------------------------------------------------

